


LEASE AGREEMENT




1760 BELL TOWER LANE, WESTON, FLORIDA




Between




TCS-CB, LLC




as Landlord




and




THE ULTIMATE SOFTWARE GROUP, INC.
doing business in Florida as US Group (DE) Inc.




as Tenant




and




WESTON COMMON AREA LLC,




as Owner of the Weston Town Center Common Property




Dated




August 20, 2012







:922471-1




ACTIVE: 3127105_8

--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.    DEMISED PREMISES.    2
2.    TERM.    2
3.    RENT.    3
4.    REPRESENTATIONS AND WARRANTIES OF LANDLORD AND COMMON AREA OWNER.    4
5.    INTERIOR IMPROVEMENTS AND POSSESSION OF THE PREMISES.    5
6.    PERMITTED USE OF PREMISES.    5
7.    WESTON TOWN CENTER COMMON PROPERTY.    7
8.    SIGNS.    8
9.    UTLITIES & TRASH REMOVAL; LANDLORD’S ADDITIONAL SERVICES.    9
10.    MAINTENANCE & REPAIRS.    9
11.    ALTERATIONS.    10
12.    INSURANCE, WAIVER & INDEMNITY.    12
13.    DAMAGE OR DESTRUCTION.    13
14.    ASSIGNMENT, TRANSFER & SUBLETTING.    15
15.    LANDLORD'S AND ASSOCIATION’S INTERESTS NOT SUBJECT TO LIENS.    16
16.    EMINENT DOMAIN.    16
17.    SUBORDINATION & ATTORNMENT.    17
18.    END OF TERM.    18
19.    ENVIRONMENTAL COMPLIANCE.    18
20.    DEFAULT.    19
21.    MISCELLANEOUS.    23
EXHIBIT A WESTON TOWN CENTER SITE PLAN    30
EXHIBIT B FLOOR PLAN OF BUILDING (1ST AND 2ND FLOOR)    31
EXHIBIT C WESTON TOWN CENTER RULES AND REGULATIONS    32
EXHIBIT D EASEMENT AGREEMENT    36








--------------------------------------------------------------------------------






LEASE AGREEMENT


THIS LEASE AGREEMENT (this "Lease") is made and entered into as of the Execution
Date (as hereinafter defined), by and between, TCS-CB, LLC, a Delaware limited
liability company, whose address is c/o Belmont Investment Corp., 1400 N.
Providence Road, Suite 415, Media, PA 19063 (the “Landlord”), and THE ULTIMATE
SOFTWARE GROUP, INC., a Delaware Corporation doing business in Florida as US
Group (DE) Inc. (the "Tenant"), whose address is 2000 Ultimate Way, Weston, FL
33326, and WESTON COMMON AREA LLC, a Florida limited liability company (“Common
Area Owner”), whose address is c/o Belmont Investment Corp., 1400 N. Providence
Road, Suite 415, Media, PA 19063, not as the Landlord but as owner of the
“Weston Town Center Common Property” of “Weston Town Center” (as such terms are
defined herein) and to consent to any provisions regarding the Weston Town
Center Common Property of Weston Town Center.


WITNESSETH


WHEREAS, Tenant desires to lease from Landlord the interior of the entire
building (consisting of two floors) located at 1760 Bell Tower Lane, Weston,
Florida, consisting of approximately 10,456 square feet of rentable area on two
floors (the "Building"), with the intention and for the purpose of operating a
particular business therein, all as more particularly hereinafter provided and
described;


WHEREAS, Landlord is the fee simple title owner of the Building and the real
property upon which it is located; and


WHEREAS, Common Area Owner is the fee simple owner of all of the Weston Town
Center Common Property, as hereinafter defined; and


WHEREAS, the Building is located within a development commonly known as Weston
Town Center, located in Weston, Broward County, Florida, which is a mixed‑use
property with uses including, but not limited to, retail shopping, restaurants,
professional offices, residential apartments and other uses, covering an area of
approximately twenty-five (25) acres ("Weston Town Center"); and


WHEREAS, Weston Town Center is subject to a Declaration of Covenant Shared
Parking recorded on March 1, 2000 in Official Records Book 30296, Pages 1010 -
1021, of the Public Records of Broward County, Florida, as the same may have
been and may hereafter be amended, supplemented and/or modified from time to
time, the same being incorporated herein by reference (the “Shared Parking
Declaration”); and
  
WHEREAS, Weston Town Center consists of a number of multi‑tenant mixed use
buildings, both attached and detached, single‑level and multi‑level
(collectively the "Weston Town Center Buildings" and individually a "Weston Town
Center Building"), together with certain other land and common facilities and
improvements including, but not limited to, parking areas, driveways, truckways,
delivery passages, truck‑loading areas, access and egress roads, walkways,
footbridges, landscaped and planted areas, elevators and public rest rooms
(collectively, the "Weston Town Center Common Property") as the same may now or
hereafter be located, constructed and developed on the Weston Town Center, which
Weston Town Center Common Property shall, in accordance with the provisions of
this Lease and the Association Declaration (as hereinafter defined) be available
for the non‑exclusive common and joint use and benefit of the Landlord, Tenant,
and all other tenants, owners and occupants of Weston Town Center, and their
respective employees, agents, licensees, customers and invitees; and


WHEREAS, the approximate location, but not the specific configuration, of the
Weston Town Center Buildings and the Weston Town Center Common Property within
Weston Town Center and the respective relationships of each to the other are
generally shown and depicted on the schematic site plan of Weston Town Center
(the "Weston Town Center Site Plan") attached hereto as Exhibit A.



#PageNum#



--------------------------------------------------------------------------------




NOW, THEREFORE, for and in consideration of the premises hereof, the sums of
money to be paid hereunder, and the mutual and reciprocal obligations undertaken
herein, the parties hereto do hereby covenant, stipulate and agree as follows:


1.
DEMISED PREMISES.

1.1.    Premises. The Landlord demises and leases to the Tenant, and the Tenant
rents from Landlord, the interior of the entire Building (consisting of two
floors) located at 1760 Bell Tower Lane, Weston, Broward County. Florida
(“Premises”). The floor plan of the first and second floor of the Premises is
attached hereto as Exhibit B. The Premises shall include only the space and
appurtenances specifically demised and granted in this Lease and do not include
the roof, the air space above the roof, the space and ground below the floor,
and the exterior walls of the Premises. Landlord and Common Area Owner also
grant Tenant the rights under this Lease to use in common with Landlord and
other tenants, occupants and visitors to the Premises, the common walkways and
sidewalks adjacent to the Premises and/or of the Weston Town Center Common
Property.
1.2.    Rentable Area of Premises. The Rentable Area of the Premises is
approximately 10,456 square feet. The measurement and determination of the
Rentable Area of the Premises has been done in accordance with BOMA Standards.
The Rentable Area of the Premises has been stipulated and agreed to by the
parties and the Gross Rent shall not be changed even if it is subsequently
determined that the Premises contain either a larger or a smaller area than
indicated herein.
1.3.    Quiet Enjoyment. Landlord covenants and agrees that so long as Tenant
shall timely pay all rents due to Landlord from Tenant hereunder and keep,
observe and perform all covenants, promises and agreements on Tenant's part to
be kept, observed and performed hereunder, Tenant shall and may peacefully and
quietly have, hold and occupy the Premises free of any interference from
Landlord; subject, however, and nevertheless, to each of the terms, provisions
and conditions of this Lease.


2.
TERM.

2.1.    Term. The “Term” of this Lease shall be the period of time from the
Commencement Date through March 31, 2017, at 11:59 p.m. (“Termination Date”)
unless otherwise terminated or extended as provided herein. The word “Term”
shall include any “Option Term” (as hereinafter defined), subject to the terms
and provisions of Section 2.3, below.
2.2.    Commencement Date. The Term of this Lease shall commence (“Commencement
Date”) on the date of the last one of Landlord and Tenant to sign this Lease.
Tenant shall commence the payment of Gross Rent 120-days after the Commencement
Date (“Rent Commencement Date”). Notwithstanding that the Commencement Date
shall be established in the manner set forth above, Tenant and Landlord
acknowledge and agree that this Lease is binding upon them as of the date of the
last one of Tenant and Landlord to sign this Lease and deliver a fully-executed
original to the other party (the “Execution Date”).
2.3.    Renewal Options. Provided Tenant shall not be in default hereunder
beyond any applicable notice or cure periods, Tenant shall have the option to
renew this Lease for two (2) additional two (2) year terms (“Option Term” or
“Option Terms””), provided, however, that Tenant delivers to Landlord written
notice of Tenant’s exercise of such option at least one hundred eighty (180)
days prior to the end of the initial Term or renewal term (as the case may be).
In the event Tenant fails to deliver its written notice to renew the Term of
this Lease as and when required in the preceding sentence, Tenant shall be
deemed to have irrevocably waived its right to the applicable Option Term. If
the Term of this Lease is extended as aforesaid, all of the terms and conditions
of this Lease shall remain in full force and effect during the Option Terms
(other than the right to extend the term of this Lease) except that Tenant’s
Gross Rent shall be as set forth below in Section 3.2.



#PageNum#



--------------------------------------------------------------------------------








3.
RENT.

3.1.    Payment of Rent. Tenant hereby covenants and agrees to pay rent to
Landlord, which rent shall be as hereinafter provided. The payment of said rent
shall commence on the Rent Commencement Date. The rent shall be paid in equal
monthly installments on the first day of each and every month in advance. Said
rent shall be paid to the Landlord at c/o Weston Leasing, 1675 Market Street,
Suite 213, Weston, FL 33326, or at such other place as may be designated in
writing from time to time by the Landlord.
3.2.    Gross Rent. Commencing as of the Rent Commencement Date, Tenant shall
pay to Landlord, in lawful money of the United States of America, without any
prior demand by Landlord and without any deduction or set‑off (except as
otherwise provided in this Lease), the applicable Gross Rent set forth below in
this Section 3.2, in advance, in equal consecutive monthly installments on the
first (1st) day of each calendar month throughout the Term of this Lease, plus
sales tax and use tax as required by law and as set forth in Section 3.7 below.


Gross Rent:


Period                                Monthly Amount    


Rent Commencement Date through the day prior to         
the 1st anniversary of the Rent Commencement
Date                $30,144.33        


1st anniversary of the Rent Commencement Date
through the day prior to the 2nd anniversary of the Rent Commencement
Date    $31,048.66        


2nd anniversary of the Rent Commencement Date
through the day prior to the 3rd anniversary of the Rent Commencement Date
$31,980.12        



3rd anniversary of the Rent Commencement Date
through the day prior to the 4th anniversary of the Rent Commencement Date
$32,939.52        



4th anniversary of the Rent Commencement Date
through March 31, 2017(the Termination Date)
$33,927.11        



If Tenant exercises each of its renewal options as provided in Section 2.3
above, Gross Rent payable during the Option Term shall be as follows:


First Option Term                                Monthly Amount


April 1, 2017 through the day prior to the
5th anniversary of the Rent Commencement Date
$33,927.11        



5th anniversary of the Rent Commencement Date
through the day prior to the 6th anniversary of the Rent Commencement Date
$34,945.54        



6th anniversary of the Rent Commencement Date
through March 31, 2019                                $35,993.91         


Second Option Term
Monthly Amount



April 1, 2019 through the day prior to the

#PageNum#



--------------------------------------------------------------------------------




7th anniversary of the Rent Commencement Date
$35,993.91         



7th anniversary of the Rent Commencement Date
through the day prior to the 8th anniversary of the Rent Commencement Date
$37,073.72        





8th anniversary of the Rent Commencement Date
through March 31, 2021
$38,185.94        

3.3.    Late Fee. If any payment of Gross Rent is not received by Landlord
within five (5) days after its due date, Tenant shall pay to Landlord on each
occasion as Additional Rent (as hereinafter defined) a service charge equal to
$100.00 for the inconvenience of the collection and processing of such late
payment, provided however, if the payment is not received by Landlord within ten
(10) days after its due date, the amount of the late fee shall be increased from
$100 to $500.
3.4.    Returned Check Fee. In the event that Tenant’s check is returned for any
reason, Tenant agrees to pay Landlord $50.00 as a handling charge, in addition
any applicable late charge. Returned checks must be redeemed by cashier’s check,
certified check or money order. In the event that more than one (1) check is
returned, Tenant agrees to pay all subsequent rents and charges by cashier’s
check, certified check or money order.
3.5.    Additional Rent. If Landlord shall make any expenditure for which Tenant
is responsible or liable under this Lease, or if Tenant shall become obligated
to Landlord under this Lease for any sum other than Gross Rent, the amount
thereof shall be deemed to constitute additional rent (the "Additional Rent"),
whether or not the same be so designated, and shall be due and payable by Tenant
to Landlord simultaneously with the next succeeding monthly installment of Gross
Rent or at such other time as may be expressly provided in this Lease for the
payment of the same.
3.6.    Sales Tax. In addition to the Gross Rent, Additional Rent and any other
sums or amounts required to be paid by Tenant to Landlord pursuant to the
provisions of this Lease, Tenant shall also pay to Landlord the amount of any
applicable sales, use or excise tax on any such rents or other sums or amounts
so paid by Tenant to Landlord, whether the same be levied, imposed or assessed
by the State of Florida or any other federal, state, county or municipal
governmental entity or agency. Any such sales, use or excise taxes shall be paid
by Tenant to Landlord at the same time that each of the Gross Rent, Additional
Rent or any other sum or amount with respect to which such taxes are payable are
paid by Tenant to Landlord.
3.7.    Gross Lease. The parties hereby acknowledge and agree that this Lease is
a “gross lease”, meaning that the Gross Rent is inclusive of all charges payable
by Tenant in connection with this Lease (except for Additional Rent and other
charges that are specifically set forth in this Lease). Except as otherwise
expressly provided in this Lease, Tenant shall not be liable to pay or reimburse
Landlord, the Association nor the Common Area Owner nor any other party for all
or any portion of any charges or expenses incurred by Landlord, the Association,
the Common Area Owner and/or such other party for any costs associated with the
operation, maintenance, repair, replacement or alteration of any land or
exterior improvements located in Weston Town Center, the Weston Town Center
Common Property, or the exterior of the Premises, or the Building including,
without limitation, expenses for taxes, insurance, security, maintenance,
management and/or administration of said areas.


4.
REPRESENTATIONS AND WARRANTIES OF LANDLORD AND COMMON AREA OWNER.



Each of Landlord and the Common Area Owner, in order to induce Tenant to enter
into this Lease, hereby represents and warrants to Tenant that, as of the
Execution Date: (a) it is duly organized and validly existing under the laws of
the State of Delaware (as to the Landlord) and State of Florida (as to the
Common Area Owner) and has full power and authority to conduct its business as
presently conducted and to enter

#PageNum#



--------------------------------------------------------------------------------




into this Lease; and (b) no condition, circumstance, event, agreement, document,
instrument, restriction, litigation or proceedings (or threatened litigation or
proceeding or basis therefor) exists which could adversely affect the ability of
Landlord or the Common Area Owner to perform its obligations under this Lease or
which would constitute a default on the part of Landlord or the Common Area
Owner under this Lease, or which would constitute such a default with the giving
of notice or lapse of time, or both.
5.
INTERIOR IMPROVEMENTS AND POSSESSION OF THE PREMISES.

5.1.    Tenant’s Work. Tenant shall submit to Landlord for its review and
approval, not to be unreasonably withheld, conditioned or delayed, and, if
necessary, resubmit the same from time to time after receipt of written notice
of disapproval thereof from Landlord, until the same are approved by Landlord,
detailed drawings and plans and specifications of and for all interior
improvements to be constructed and installed by Tenant in the Premises as
“Tenant's Work” (the “Improvement Plans”). After receiving the Improvement Plans
(or revisions thereof after disapproval as the case may be), Landlord shall have
five (5) business days to review, approve or disapprove of them; Landlord’s
failure to timely do so will be deemed an approval of the Improvement Plans.
Upon Landlord’s approval of the Improvement Plans, Landlord and Tenant shall
sign and date all pages of the Improvement Plans, which shall be deemed a part
of this Lease as if attached hereto, even if not physically attached hereto.
Tenant’s Work shall comply with all applicable laws, ordinances and building
codes (including, without limitation, the Americans With Disabilities Act of
1990, the Florida Americans With Disabilities Accessibility Implementation Act,
and the related implementing regulations, codes, rules and accessibility
guidelines, as such acts and related regulations, codes, rules and guidelines
may be amended from time to time (collectively, the “ADA”)). Tenant shall have
the right, without payment of rent or any other charges, after the Commencement
Date and prior to Rent Commencement Date, whenever Tenant shall deem it
appropriate, to enter the Premises to inspect the same, and at Tenant’s
election, to commence Tenant’s work. All work performed in the Premises by the
Tenant shall be done in a good and first class workmanlike manner and free of
any liens on Landlord’s fee simple interest or on Tenant’s leasehold interest in
the Premises. Landlord agrees to do, execute, acknowledge and deliver all such
further acts, instruments and assurances and to take all such further action
(all at no cost to Landlord) as shall be necessary or desirable to fully
consummate and effect the completion of Tenant’s Work, including, but not
limited to, providing Tenant and Tenant’s employees, agents, contractors and
licensees with full and complete access to the Building and the Common Property
surrounding the Building at all times from and after the Commencement Date. In
the event that, in the course of completing Tenant’s Work, Tenant experiences
any interference, interruption, delay or disturbance that is caused by Landlord
or any party claiming by, through or under Landlord, rent shall abate on a per
diem basis in proportion to such interference, interruption, delay or
disturbance. Upon completion of Tenant’s Work, Tenant, at its expense, shall
install its furniture, trade fixtures, and equipment so that Tenant can occupy
the Premises for the use and purpose intended.
5.2.    “AS IS” Condition. Tenant certifies that it has inspected the Premises
and accepts same in its existing "AS IS" condition. No repair, work, alterations
or remodeling of the Premises is required to be done by Landlord as a condition
of this Lease. Upon acceptance of possession of the Premises, Tenant shall
thereafter be responsible for the security and integrity of the Premises and
Landlord shall have no responsibility or liability for any damage to or loss of
property as a result of theft, vandalism or other act causing damage to the
Premises except if caused by the gross negligence or willful misconduct of
Landlord or its agents, employees, contractors, officers, managers or directors.
Not later than the Rent Commencement Date, Tenant shall cause to be installed
within the Premises all Trade Fixtures reasonably required for the operation, as
conducted by Tenant, of the business contemplated by this Lease to be operated
on, in, and from the Premises (the "Trade Fixtures"). All Trade Fixtures so
installed in the Premises by Tenant shall be in good condition.


6.
PERMITTED USE OF PREMISES.

6.1.    Permitted Use; No Implied Covenant of Continued Operation. Tenant shall
occupy and use the Premises for operation of a computer software company,
including, without limitation, customer service,

#PageNum#



--------------------------------------------------------------------------------




support, training, management and administration, software research and
development, and general office purposes (“Permitted Use”). Tenant agrees to
open for the Permitted Use in the Premises on or before the later of the Rent
Commencement Date or the date that Tenant receives a certificate of occupancy
for the Premises, subject to force majeure under Section 21.9, but once opened,
Tenant shall not be obligated to continue operating for any period of time
thereafter. Notwithstanding anything contained or set forth in this Lease to the
contrary, nothing set forth in this Lease shall be construed, in any manner
whatsoever, as an implied covenant of continuous operation on the part of
Tenant, and Landlord specifically acknowledges that there is no covenant of
continuous operation on the part of Tenant, express or implied. In the event
that Tenant elects to cease its business operations at the Premises, such
cessation shall not be deemed to be an “Event of Default” hereunder, nor shall
such cessation relieve Tenant of any of its liabilities or obligations under
this Lease.
6.2.    Restrictions on Use. Tenant shall not use nor permit the Premises to be
used for any purpose other than the Permitted Use. All uses other than the
Permitted Use are "Restricted Uses". Tenant shall not use or suffer anyone to
use, the Premises, or any part thereof, for any purpose in violation of the laws
of the United States, the State of Florida, or the ordinances and regulations of
a county or a municipality having jurisdiction over the Premises or in violation
of any publicly recorded restriction. Tenant further covenants and agrees to
execute and comply promptly with all statutes, ordinances, rules, orders,
regulations and requirements of federal, state, county and city governments
regulating the use by Tenant of the Premises. In the event that Tenant or any of
its agents or employees shall fail to comply with the foregoing provisions of
this Section 6.2, then Tenant shall, without affecting or limiting any of the
rights and remedies otherwise available to Landlord pursuant to the terms and
provisions of this Lease, indemnify, defend, save and hold Landlord harmless
from and against, and reimburse Landlord for, any and all obligations, damages,
injunctions, suits, fines, penalties, demands, claims, costs, expenses, actions,
liabilities, suits, proceedings and losses of whatever nature (including,
without limitation, attorneys' fees and court costs), arising from such failure
to so comply with the provisions of this Section 6.2.
6.3.    Compliance with Association Declaration. The Premises and all operations
conducted thereon, therein and therefrom shall at all times be in compliance
with the Association Declaration. For purposes of this Lease, the term
“Association Declaration” shall mean the Declaration of Covenants for Weston
Town Center, recorded on February 10, 2000 in Official Records Book 30249, Pages
1592 - 1702, of the Public Records of Broward County, Florida, as the same may
have been and may hereafter be amended, supplemented and/or modified from time
to time and shall also include the Articles of Incorporation, By-Laws, and Rules
and Regulations of the Association, all as amended from time to time. Except as
otherwise provided herein (specifically Section 21.20 of this Lease), Landlord
covenants and agrees that it shall not violate, terminate or modify the
Association Declaration or exercise any rights of consent or other rights
thereunder which may materially adversely affect Tenant's use or enjoyment of
the Premises, the Building, or Weston Town Center Common Property without
Tenant's prior written consent thereto. Landlord hereby grants and conveys to
Tenant, its successors and assigns, for the Lease Term, the non‑exclusive right
and easement appurtenant to and for the benefit of the Premises and any occupant
thereof and its customers, employees, and invitees, to use, for purposes of
access, ingress, egress and parking, all those certain access, ingress, egress
and parking easement areas granted to Landlord under the Association
Declaration. Landlord agrees, at Landlord’s sole cost and expense, to promptly
and diligently enforce the provisions of the Association Declaration against any
party to the Association Declaration for the benefit of Tenant.
6.4.    Compliance with Weston Town Center Rules and Regulations. The Premises
and all business operations conducted on, in and from the Premises from time to
time shall at all times be in compliance with rules and regulations promulgated
by Landlord for and with respect to the operation of the Premises and Weston
Town Center, as the same may be changed, amended or modified by Landlord from
time to time, provided that no such change, amendment or modification shall
materially adversely affect Tenant’s use or enjoyment of the Premises, or the
Weston Town Center Common Property without Tenant’s prior written consent
thereto. Additionally, the Premises and all business operations conducted on the
Premises from time to time shall at all times be in compliance with the rules
and regulations promulgated by the Weston Town Center Maintenance Association,
Inc. (the “Association”) for and with respect to the

#PageNum#



--------------------------------------------------------------------------------




operation of the Premises and Weston Town Center pursuant to the provisions of
the Association Declaration as the same may be changed, amended or modified by
the Association from time to time (subject to the limitations set forth in
Section 6.3 above). The failure of Tenant to materially comply with, abide by or
conform to, said rules and regulations following written notice of failure by
Landlord to Tenant as required under Section 20 of this Lease, shall constitute
an Event of Default by Tenant under this Lease. Without limiting any of the
terms or conditions of Section 6.3 above, Landlord shall not be liable or
responsible to Tenant for the violation of any such rules and regulations by any
other tenant of Weston Town Center or any other person or party, and the failure
to enforce any such rules and regulations against Tenant or any other tenant of
Weston Town Center shall not constitute a waiver of Landlord's or the
Association’s right to do so, nor shall it be deemed a default by Landlord
hereunder, or excuse compliance therewith by Tenant. A copy of the existing
Weston Town Center Rules and Regulations promulgated by Landlord are attached
hereto as Exhibit C attached hereto and incorporated herein by reference.
6.5.    Weston Town Center Maintenance Association. Tenant acknowledges that the
Association Declaration encumbers the real property upon which Weston Town
Center is located and that Landlord, as owner of Weston Town Center, is a member
of the Association. Tenant further acknowledges and agrees that Landlord may or
may not control the Association, but that even if Landlord has such right of
control, same exists separate and apart from Landlord’s rights, duties and
obligations hereunder and that Landlord shall not be obligated to exercise or
refrain from exercising such control for Tenant’s benefit (subject to the
provisions of Sections 6.3 and 6.4 above). Tenant acknowledges and agrees that
while it is bound by the Association Declaration, the tenancy created by this
Lease does not confer membership in the Association to Tenant and, further, that
any rights, privileges or benefits flowing to Tenant from the Association
Declaration or the Association derive solely through Landlord by virtue of this
Lease and that Tenant has no separate entitlement to same but through Landlord.


7.
WESTON TOWN CENTER COMMON PROPERTY.

7.1.    Tenant's Right to Use Weston Town Center Common Property. Tenant shall
have and Landlord and the Common Area Owner hereby grants to Tenant and its
employees, customers, patrons, suppliers, licensees and invitees, (during the
Term of this Lease), the non‑exclusive right, privilege and license to use and
enjoy the Weston Town Center Common Property in common with Landlord and all
others entitled to such use, including, without limitation, all tenants of
Weston Town Center and their respective employees, customers, patrons,
suppliers, licensees and invitees; subject, however, at all times, to the
Association Declaration and the rules and regulations promulgated by Landlord
and/or the Association from time to time (as limited by the terms of Sections
6.3 and 6.4 above), and to the terms and provisions of this Lease; and subject
further to Landlord's and/or the Association’s right to grant to tenants within
Weston Town Center the exclusive right to use portions of the Weston Town Center
Common Property for signage and advertising purposes and for the construction,
installation, maintenance and repair of trash/garbage dumpster facilities to
serve the premises leased by such tenants and the businesses operated by such
tenants, or such other use as Landlord may deem necessary in its sole and
absolute discretion. In the event that Landlord or the Association deems it
necessary to discourage non‑customer use or prevent the acquisition of public
rights in Weston Town Center, or prevent a dedication thereof or the accrual of
any rights to any person or to the public therein, and, in particular, with
respect to any portion of the Weston Town Center Common Property, Landlord or
the Association may, from time to time (but at a minimum at least once a month),
temporarily close all or portions of the Weston Town Center Common Property,
erect private boundary markers, or take such other steps as it deems appropriate
in its sole and absolute discretion for that purpose and no such action shall be
deemed to constitute or considered as an eviction or disturbance of Tenant's
quiet enjoyment or possession of the Premises so long as such steps are
accomplished without substantial disruption of Tenant's business.
7.2.    Landlord Reservation of Rights. Landlord, the Association, and the
Common Area Owner reserve the right, from time to time and at any time in its
sole and absolute discretion, to perform maintenance, repairs and alterations
to, and reduce or expand the size of, Weston Town Center and its various

#PageNum#



--------------------------------------------------------------------------------




improvements and component parts; to change the name, size, number, design,
configuration, location and legal description of any buildings located within
Weston Town Center, including, without limitation, that of the Building and to
build additional stories thereon and erect in connection with any construction
thereof, temporary scaffolds and other construction aids (provided, however,
that access to the Premises by Tenant shall not be denied, nor shall Tenant’s
use or enjoyment be materially impacted); and to thereby change the size,
configuration, location and legal description of the Weston Town Center Common
Property. Landlord, the Association, and the Common Area Owner also reserve the
right to change the size, configuration, layout and pedestrian or vehicular
traffic circulation pattern of all facilities and improvements from time to time
located, developed and constructed on the Weston Town Center Common Property,
and to enter into, modify and terminate easements and other agreements
pertaining to the maintenance and use of the parking areas and other portions of
the Weston Town Center Common Property. Landlord, the Association, and the
Common Area Owner further reserves the right to install and operate music
program services and loudspeaker systems within the Weston Town Center Common
Property. Tenant agrees to cooperate with Landlord, the Association, and the
Common Area Owner with respect to the exercise of any of the foregoing rights.
7.3.    Management and Maintenance of Weston Town Center Common Property. The
Weston Town Center Common Property shall at all times be subject to the
exclusive management and control of the Association. The Association shall
manage, operate and maintain the Weston Town Center Common Property and all
facilities and improvements from time to time located, developed and constructed
thereon specifically including, without limitation, all lawn, landscaping and
planting areas, in a first class manner and state and condition of appearance
and repair, the costs for which shall be borne solely by the Association and/or
Landlord (and not Tenant). The Association hereby reserves, and shall at all
times hereafter have, the right, in its sole and absolute discretion, to
delegate the management of the Weston Town Center Common Property to a third
party of its choice. In no event shall use of the Weston Town Center Common
Property be conditioned upon payment of parking charges. Landlord shall make, at
the sole cost and expense of Landlord, all repairs, alterations or other
improvements in and to the Premises and the Building and any Weston Town Center
Common Property which are required by governmental authority of Weston Town
Center in general or of all similar centers in Broward County, Florida.
7.4.    Employee Parking. Notwithstanding anything contained to the contrary
herein, or in the Shared Parking Declaration and/or The Town Center Rules and
Regulations attached hereto as Exhibit C, during the Term of this Lease, Tenant,
its employees, guests and invitees, of the Premises, shall be entitled to
utilize those parking spaces located on the Weston Town Center Common Property,
except that employees may not park on Main Street.
7.5.    Golf Cart. Notwithstanding anything to the contrary contained in this
Lease, Landlord and the Common Area Owner acknowledge and agree that at all
times during the Term of this Lease, Tenant shall not be prohibited from using,
driving or parking golf cart(s) (or a similar electric vehicle but not an
electric automobile) at the Building and on The Weston Town Center Common
Property, subject at all times, however, to all applicable governmental
approvals that may be required from time-to-time of any city, county or state
agency having jurisdiction over same, if required, and for which Tenant shall
obtain at its sole cost and expense.


8.
SIGNS.



Landlord agrees that Tenant shall, at Landlord’s expense, be permitted to place
its name on the Tenant directory for the Building. Tenant also shall, at
Tenant’s expense, have the right to install an oversized logo sign (“Sign”) on
the exterior of the Building, provided, however, that any Sign, and the number,
size, color, arrangement, placement and location of the same upon the Building
shall be subject at all times to all applicable government laws, ordinances and
regulations. Tenant shall have the right, at its expense and in compliance with
applicable law, to erect, maintain, place and install its usual and customary
signs and fixtures in the interior of the Premises. Except as otherwise provided
in this Section 8, Tenant shall not display signage on any windows of the
Premises. Tenant agrees that, except as otherwise provided in this Section

#PageNum#



--------------------------------------------------------------------------------




8, it shall not place or suffer to be placed or maintained upon any exterior
wall, roof, door or window of the Premises or upon any portion of the interior
of the Premises which is prominently visible from the exterior thereof, any sign
or other advertising or promotional materials or media whatsoever without the
prior written consent and approval of all applicable government authorities, the
Landlord and the Association, which consent and approval Landlord and the
Association may withhold in its reasonable discretion.


9.
UTLITIES & TRASH REMOVAL; LANDLORD’S ADDITIONAL SERVICES.

9.1.    Utilities. The Tenant shall be solely responsible for and shall promptly
pay all charges for public utilities and/or private services rendered or
furnished to the Premises during the Term hereof, including, but not limited to,
heat, gas and electricity, together with all taxes or other charges based upon
the use of such utilities. Subject to the provisions of this Section 9.1, Tenant
shall be solely responsible for the performance of any and all repairs to all
utility lines, pipes and other facilities within the Premises, unless such
repair was necessitated by the gross negligence or willful misconduct of
Landlord or anyone acting by, through or under Landlord. By way of example,
Tenant’s repair obligations under this Section 9.1 include (i) all electric
utilities from and including the interior electric panel into and within the
Premises, (ii) all sanitary water utility pipes and fixtures within the
Premises, and (iii) all sewer lines within the Premises. Landlord shall be
solely responsible for the performance of any and all repairs to all utility
lines, pipes and other facilities which are not the Tenant’s obligations
including, but not limited to, the following: (i) all electric service from
outside the Building into the interior electric panel, (ii) all water utility
from outside the Building into the Premises, and (iii) and all sewer utilities
outside the Premises unless such repair was necessitated by the gross negligence
or willful misconduct of Tenant or anyone acting by, through or under Tenant.
Landlord shall not be liable to Tenant for any interruption of utility services
to the Premises caused by events beyond Landlord’s reasonable control; provided,
however, that Landlord shall be obligated to use reasonable commercial efforts
to obtain the resumption of such utility services as quickly as is reasonably
possible if such interruption of service was caused by the gross negligence or
willful misconduct of Landlord or anyone acting by, through or under Landlord.
Tenant shall and hereby agrees to make all appropriate applications and
arrangements for utility services required to serve the Premises directly with
those utility companies and authorities providing such utility services. Tenant
shall pay all fees, charges and deposits required by such utility companies and
authorities as a condition to their providing such utility services to the
Premises, excluding any impact, “tap-in”, or “hook-up” fees which shall be the
sole responsibility of Landlord. If additional or special utility services or
wiring are required for the conduct of Permitted Use within and from the
Premises, Tenant shall be responsible for their installation at its sole cost
and expense.
9.2.    Trash Removal. Landlord, directly or through the Association, shall
remove trash and rubbish generated by Tenant in the ordinary course of the
operation of Tenant's business in the Premises, provided that such trash and
rubbish is placed by Tenant either in designated containers or dumpsters
provided by Landlord. The cost for removal of the trash and rubbish shall be
borne solely by Landlord, and Tenant shall have no liability or obligation
therefor.
9.3.    Landlord’s Additional Services. In addition to the foregoing, Landlord
shall furnish the following services to Tenant at no additional cost or charge:
(a) twenty-four (24) hour access to the Premises; and (b) washing of the outside
windows in the Premises at intervals reasonably determined by Landlord but not
less than once per calendar year.


10.
MAINTENANCE & REPAIRS.

10.1.    Tenant’s Obligations. Except for those portions of the Premises which
shall be maintained, repaired and replaced by the Landlord as provided in
Sections 9.1 and 10.2, and elsewhere in this Lease and subject to Section 9.1 of
the Lease above, Tenant shall, at all times during the Term of this Lease, at
its sole cost and expense, keep, clean, maintain, repair and replace all
interior, non-structural portions of the Premises, including, without
limitation, all exterior and interior windows (including, without limitation,
plate glass windows), doors and entrances, floor coverings, and all exterior and
interior signs and all interior walls,

#PageNum#



--------------------------------------------------------------------------------




partitions, fixtures, equipment, systems and other appurtenances, including,
without limitation, all interior electrical and lighting systems and fixtures,
all interior plumbing systems and fixtures, HVAC Systems serving the Premises
(on which Tenant shall maintain a service and maintenance contract for regular
service inspection, and emergency and extraordinary repair of the air
conditioning unit(s) on the Premises), in good, clean, sanitary and safe order,
condition and repair, ordinary wear and tear excepted. Tenant shall not be
responsible to maintain, replace or repair the Premises’ fire sprinkler system,
any elevator that services the Premises and/or Building, or any exterior first
or second floor walkway or stairwell, all of which shall be the responsibility
of Landlord in Section 10.2 below. In furtherance thereof, Tenant shall make all
necessary and desirable repairs and replacements to the Premises, ordinary and
extraordinary, however the necessity or desirability for repairs and
replacements shall occur, and shall use all reasonable precautions to prevent
waste, damage or injury to the Premises, except for any repairs or replacements
that are necessitated by the negligence or misconduct of Landlord or anyone
claiming by, through or under Landlord. In connection with any maintenance,
repairs or replacements conducted by, through or under Tenant, Tenant shall
comply with all applicable federal, state, county and local laws and ordinances
(including, without limitation, the ADA), and all rules and regulations of any
governmental authority having jurisdiction over the Premises.
10.2.    Landlord’s Obligations. Subject to Section 9.1 of the Lease above,
Landlord shall keep, maintain, repair and replace the exterior of the Premises
and Building (including, without limitation, all exterior walls and facades, and
all exterior first and second floor walkways and stairwells, all structural
elements of the Premises and Building (whether interior or exterior and
including, without limitation, the foundations, supporting columns, load bearing
walls, floors and floor slab and the roof structure, fire sprinkler systems
within the Building and Premises, and any elevator and elevator emergency
telephone servicing the Building and/or Premises (whether interior or exterior),
in good, clean, sanitary and safe order, condition and repair, ordinary wear and
tear excepted, and shall have the right of entry onto the Premises at reasonable
times upon reasonable advance notice to Tenant for the purpose of performing
same (except in the event of an emergency, as to which no notice shall be
required; as used in this Lease, the term “emergency” shall mean a situation
which requires, in the good faith judgment of the acting party, immediate action
in order to prevent death, bodily injury or property damage). Landlord shall
have no obligation to repair until receipt by Landlord of written notice of the
need for repairs. In connection with any maintenance, repairs or replacements
conducted by, through or under Landlord, Landlord shall comply with all
applicable federal, state, county and local laws and ordinances (including,
without limitation, the ADA), and all rules and regulations of any governmental
authority having jurisdiction over the Premises.
10.3.    Right of Entry. Landlord and its agents and employees shall have the
right to enter the Premises at reasonable hours and, except in cases of
emergency, upon reasonable advance notice to Tenant (which notice,
notwithstanding any other provision of this Lease, may be given orally) to make
inspections, show the Premises to prospective tenants (but only during the last
six months of the Term), purchasers, lenders or others, or to make alterations
or repairs to the Building and/or Premises for which it is responsible or which
it is entitled to make hereunder, provided that Landlord shall use all
reasonable efforts not to disturb Tenant's use and occupancy of the Premises and
business operations. Tenant shall be entitled at its own option to have an agent
present during any such entry. In the event of emergency or in order to comply
with all laws, orders, ordinances and requirements of any governmental unit or
authority (regarding which compliance is the responsibility of Landlord),
Landlord and its agents and employees shall have the right of entry at any time
and may perform any acts related to safety, protection, preservation or
improvement of the Building and/or Premises or required by such governmental
unit or authority. Except as otherwise expressly provided in this Lease, Tenant
shall not be entitled to any abatement or reduction of rent because of work
performed within the Building or Premises by Landlord (provided such work is
performed in a manner so as to minimize interference with the conduct of
Tenant's business within the Premises).


11.
ALTERATIONS.

11.1.    Alterations. Except as otherwise required herein or as otherwise set
forth herein as Tenant’s Work, Tenant shall not make any alterations, additions
or improvements to the exterior or structural portions

#PageNum#



--------------------------------------------------------------------------------




of the Premises (including, without limitation, the roof) (herein referred to
collectively as "Alteration") without the prior written consent of Landlord and
the Association (to the extent it has jurisdiction), which consent Landlord and
the Association shall not unreasonably withhold. Tenant may install in the
interior of the Premises without the consent of Landlord, unattached, movable
trade fixtures and furniture which may be installed without drilling, cutting or
otherwise defacing the Premises including but not limited to partitions,
cubicles, and other items which are not fixtures (herein referred to as
"Removable Trade Fixtures"). Other than for Tenant’s Work, Tenant shall submit
to Landlord for its review and approval, complete plans and specifications for
any proposed Alteration at the time approval is sought, and if necessary,
resubmit the same from time to time, within fifteen (15) days after receipt of
written notice of disapproval thereof from Landlord or the Association, until
the same are approved by Landlord and the Association if applicable. In the
event the Association or Landlord fails to grant its approval (or disapproval)
of Tenant’s plans and specifications within ten (10) days of Tenant’s submission
(and/or resubmission) of the same, then Landlord and/or the Association, as the
case may be, shall be deemed to have approved the same. In connection with any
Alteration of the Premises by Tenant, Tenant shall comply with all applicable
federal, state, county and local laws and ordinances (including, without
limitation, the ADA), and all rules and regulations of any governmental
authority having jurisdiction over the Premises.
11.2.    Insurance by Tenant’s Contractor. Prior to Tenant commencing any
improvements or Alterations to the Premises, Tenant shall deposit with Landlord
a liability insurance certificate from Tenant's general contractor, or if none,
from each of Tenant's independent contractors in an amount not less than
$1,000,000 per occurrence or such amount as Landlord acting reasonably may
require from time to time, with Landlord added as additional insured, which
liability insurance shall be on a comprehensive form and shall cover all hazards
related to any work performed by any such contractor on the Premises.
11.3.    Damage & Waste. Any damage to the Premises or the Building caused by
Tenant or any of its employees, contractors, or workmen shall be repaired by and
at the expense of Tenant. Tenant shall be responsible for the disposal of waste
generated with respect to Tenant's improvements or Alterations.
11.4.    Contractor’s Affidavit. On completion of Tenant's improvements or
Alterations, Tenant shall cause to be furnished to Landlord a Contractor's
Affidavit stating that there are no liens outstanding against the Premises on
account of Tenant's improvements and that all accounts for work, service and
materials have been paid in full.
11.5.    Ownership of Fixtures. All Alterations made and all fixtures installed
in or to the Premises (except Removable Trade Fixtures), including, without
limitation, heating and air conditioning equipment, lighting fixtures, store
front, ceiling, wall treatment, floor covering, plumbing and electrical systems
and fixtures shall become the property of Landlord upon the termination of this
Lease, without any compensation therefor to Tenant, and shall not be removed by
Tenant at or before the expiration or earlier termination of this Lease, unless
Landlord shall give notice to Tenant to remove any or all of the same, in which
event Tenant shall remove such of said Alterations and Fixtures as may be
specified by Landlord in Landlord's notice to Tenant and Tenant shall repair all
damage caused by such removal and restore the Premises to their original order
and condition, normal wear and tear excepted.
11.6.    Ownership of Removable Trade Fixtures. All Removable Trade Fixtures
installed in the Premises by Tenant shall remain the property of Tenant and
shall be removed by Tenant upon the expiration or earlier termination of this
Lease; provided that Tenant shall not at such time be in default hereunder
beyond any applicable notice and cure periods and provided further that Tenant
shall repair all damage caused by such removal and restore the Premises to its
original order and condition. Any Removable Trade Fixtures not removed by Tenant
upon the expiration or earlier termination of this Lease (including, without
limitation, a termination of this Lease by Landlord) shall be and become the
property of Landlord without any obligation on the part of Landlord to pay
compensation therefor to Tenant, unless Landlord shall give notice to Tenant to
remove any or all of the same, in which event Tenant shall remove such of said
Removable Trade Fixtures as may be specified in Landlord's notice to Tenant. The
provisions of this Section 11.6 shall survive the expiration or earlier
termination of this Lease.

#PageNum#



--------------------------------------------------------------------------------




11.7.    Failure to Remove Alterations or Fixtures. Should Tenant fail to remove
any Alterations, fixtures or Removable Trade Fixtures, and/or fail to restore
the Premises as required under this Section 11.7, Landlord may do so, in which
event Tenant shall pay to Landlord the cost and expense thereby incurred as
Additional Rent, plus interest thereon, which sums shall be payable within
thirty (30) days of Tenant’s receipt of Landlord’s demand therefor.


12.
INSURANCE, WAIVER & INDEMNITY.

12.1.    Tenant’s Insurance. Tenant shall procure, provide and pay for, and
shall maintain throughout the Term (including any renewals or extensions
thereof) of this Lease, the following insurance coverage, with the following
limits, in the name of the Tenant and with Landlord, the Association and Common
Area Owner named therein as an additional insured:
12.1.1.    Property Damage Insurance. Tenant shall provide and keep in full
force and effect Special Form Insurance (subject to commercially reasonable
deductibles) in an amount adequate to cover the replacement cost of all Tenant
improvements to the Premises, Tenant Alterations, Tenant's trade fixtures,
inventory and other contents located in the Premises from time to time together
with endorsements to cover loss occasioned by fire, windstorm, vandalism,
malicious mischief, sprinkler leakage and other hazards and/or casualties
including special extended coverage and said insurance shall include coverage
against water damage to the contents of the Premises and personal property of
Tenant.
12.1.2.    Liability Insurance. Tenant shall provide and keep in full force and
effect a policy or policies of comprehensive commercial general liability
insurance (including contractual) providing coverage against claims and/or
liability for personal injury, death and property damage having a combined
single limit of not less than ONE MILLION DOLLARS ($1,000,000.00) with respect
to injuries, deaths or damage to property in any one occurrence. Landlord
reserves the right, upon at least thirty (30) days’ prior written notice to
Tenant, to specify higher liability limits or additional insurance coverage from
time to time to meet reasonably anticipated loss exposure, or to reflect changes
in the value of the Premises.
12.1.3.    Workers' Compensation Insurance. Tenant shall provide and keep in
full force and effect workers' compensation insurance, in a form and with
coverage limits not less than as prescribed by the laws of the State of Florida,
and employers' liability insurance in an amount equal to the greater of One
Million Dollars ($1,000,000.00) or the minimum amount required by law.
12.1.4.    Builder's Risk Insurance. Tenant shall, prior to the commencement of
and during the construction of alterations or improvements at or on the
Premises, and as often a Tenant may construct, replace, reconstruct, restore or
make a substantial alteration to, any improvement thereon, provide and keep in
full force and effect builders' risk insurance for the full replacement cost of
such work.
12.2.    Carriers and Features.
12.2.1.    All such insurance shall be written on a company or companies
authorized to engage in the business of casualty and general liability insurance
in the State of Florida, and there shall be delivered, by the Tenant, to the
Landlord customary certificates evidencing such paid-up insurance, and
certifying Landlord, the Association and the Common Area Owner as additional
insureds, which certificates are to be issued by the insurance companies and
delivered to Landlord on a yearly basis during the Term of this Lease.
12.2.2.    The policies of insurance provided herein are to be provided by the
Tenant, and shall be for a period of not less than one (1) year, it being
understood and agreed that prior to the expiration of any policy of insurance,
the Tenant will deliver to the Landlord a binder or a renewal or new policy to
take the place of the expiring policy, with the understanding that, should the
Tenant fail to furnish policies, as is provided in this Lease, and at the times
herein provided, the Landlord may obtain such insurance, and the premiums on
such insurance shall be deemed Additional Rental to be paid by the Tenant to the
Landlord

#PageNum#



--------------------------------------------------------------------------------




within thirty (30) days of Landlord’s written demand.
12.3.    Waiver. Neither Landlord nor Tenant shall make any claim for recovery
against the other party, and each expressly waives any right of recovery against
the other party for damage to or loss of the Premises, improvements thereon, the
contents thereof, equipment, merchandise, inventory, furniture, furnishings or
fixtures, which damage or loss may arise by fire or any other peril covered by
any policy of insurance containing a waiver of subrogation right against the
other party in said policy when said loss is caused by or results from any acts
of carelessness or negligence of the other party, its officers, employees or
other persons under its control. Each party agrees that, if any property shall
be stolen, damaged or destroyed by an insured peril, such party shall not have
any liability to the other party, nor to any insurer of the other party, for or
in respect of such theft, damage or destruction, and each party shall require
all policies of risk insurance carried by it to contain or be endorsed with a
provision in and by which the insurer designated therein shall waive its right
of subrogation against the other party.
12.4.    Tenant’s Indemnity. Tenant shall indemnify and hold harmless Landlord
from all loss, claim, demand, damage, liability, or expense, including
reasonable attorneys' fees and costs, resulting from any injury to or death of
any person or any loss of or damage to any property caused by or resulting from
any act, omission, or negligence of Tenant or any officer, employee, agent,
contractor or licensee of Tenant in or about the Premises or the Building. The
foregoing provision shall not be construed to make Tenant responsible for loss,
damage, liability or expense resulting from injuries to third parties caused by
any act, omission or negligence of Landlord or any member, officer, director,
employee, agent contractor of Landlord.
12.5.    Landlord’s and Common Area Owner’s Insurance. During the Term of this
Lease, Landlord (with respect to the Building and the Premises) and the Common
Area Owner, directly or through the Association (with respect to the Weston Town
Center Common Property), shall maintain with responsible companies qualified to
do business in the State of Florida, at no cost or expense to Tenant, a policy
of fire, windstorm and extended coverage insurance in an amount adequate to
cover the replacement cost (subject to commercially reasonable deductibles) of
the Building, the Premises (other than leasehold improvements constructed by or
on behalf of Tenant, any Tenant Alterations, trade fixtures, inventory and other
contents located in the Premises from time to time) and the Weston Town Center
Common Property, covering loss occasioned by fire, windstorm, flood, vandalism,
malicious mischief, sprinkler leakage and other hazards and/or casualties
including special extended coverage. All such insurance shall be written on a
company or companies authorized to engage in the business of casualty and
general liability insurance in the State of Florida, and Landlord and the Common
Area Owner each shall deliver to Tenant customary certificates evidencing such
paid-up insurance, which certificates are to be issued by the insurance
companies and delivered to Tenant on a yearly basis during the Term of this
Lease. The policies of insurance provided herein shall be for a period of not
less than one (1) year, it being understood and agreed that fifteen (15) days
prior to the expiration of any policy of insurance, Landlord and the Common Area
Owner will deliver to Tenant customary certificates evidencing such paid-up
insurance.
12.6.    Landlord’s Indemnity. Landlord shall indemnify, defend and hold Tenant
harmless from and against all loss, claim, demand, damage, liability or expense,
including reasonable attorneys' fees and costs, resulting from any injury to or
death of any person or any loss of or damage to any property caused by or
resulting from any act, omission or negligence of Landlord or any officer,
employee, agent, contractor or licensee of Landlord in or about the Premises,
the Building or the Weston Town Center Common Property. The foregoing provision
shall not be construed to make Landlord responsible for loss, damage, liability
or expense resulting from injuries to third parties caused by any act, omission
or negligence of Tenant or of any officer, employee, agent contractor, invitee
or visitor of Tenant.


13.
DAMAGE OR DESTRUCTION.

13.1.    Landlord’s Duty to Repair and Restore. If all or a substantial part of
the Premises is rendered untenantable or inaccessible by damage to all or any
part of the Building from fire, windstorm, flood, the

#PageNum#



--------------------------------------------------------------------------------




elements, accident, or other casualty (collectively “Casualty”) then, unless
Landlord or Tenant is entitled, and elects, to terminate this Lease pursuant to
Section 13 hereof, Landlord shall, at its expense, use reasonable commercial
efforts to promptly repair and restore the Building to substantially its former
condition to the extent permitted by then applicable zoning, building or other
laws then in existence; provided, however, that in no event shall Landlord have
any obligation to repair or restore any of Tenant’s leasehold improvements,
trade fixtures, personal property, equipment, inventory, or any Alterations to
the Premises whether made by Tenant or Landlord.
13.2.    Rent Abatement. If Landlord is required to repair damage to the
Building, and this Lease is not terminated pursuant to Section 13 hereof, this
Lease shall continue in full force and effect but Tenant’s Gross Rent from the
date of the Casualty through the date of substantial completion of the repair
shall be abated with regard to any portion of the Premises that Tenant is
prevented from using by reason of such damage or its repair. Notwithstanding
anything contained in this Lease to the contrary, no provision hereof shall
operate to extend or otherwise alter the Term of this Lease.
13.3.    Landlord’s Right to Terminate. Landlord may elect to terminate this
Lease under the following circumstances by providing written notice to Tenant
within 90 days following damage caused by such Casualty: (i) if, in Landlord’s
sole judgment, the Building cannot be substantially repaired and restored under
the then applicable building, zoning, or other laws within 8 months from the
date of the Casualty; (ii) if 50% or more of the Building is damaged or
destroyed (including, without limitation, by smoke or water damage); (iii) if
the Casualty occurs during the last 12 months of the Term (provided, however,
that, if Landlord shall exercise said right of termination and at that time
Tenant shall have the right to extend the Lease Term, Tenant may render
Landlord’s notice of termination null, provided that Tenant, within fifteen (15)
days of receipt of the notice, shall elect to extend the term of this Lease);
(iv) Tenant is in material default of the Lease; or (v) Tenant has vacated or
abandoned the Premises.
13.4.    Tenant’s Right to Terminate. In the event that Landlord does not elect
to terminate this Lease pursuant to Section 13.3 hereof, Landlord shall deliver
to Tenant a written determination of an engineering or architectural firm
selected by Landlord stating the estimated time for substantial completion of
the restoration of the damaged portion of the Building that will render the
Premises accessible, which determination shall be sent to Tenant no later than
thirty (30) days after the date of the Casualty. The date that such engineering
or architectural firm so concludes that substantial completion can be
accomplished is hereinafter called the “Estimated Completion Date”. Tenant may
elect to terminate this Lease under the following circumstances: (i) if the
Casualty occurs during the last 24 months of the Term and if the Estimated
Completion Date is more than one hundred fifty (150) days after the date of the
engineering or architectural firm’s report of substantial completion, and
provided that Tenant’s written notice of termination is received by Landlord no
more than ten (10) days after Tenant’s receipt of the engineering or
architectural firm’s written determination of substantial completion; (ii) if
Landlord shall not commence, in good faith, repair and restoration work within
ninety (90) days after the Casualty, provided, however, Tenant’s termination
notice shall be deemed null, void and of no force or effect in the event
Landlord commences, in good faith, the repair and restoration work prior to
expiration of the aforesaid thirty (30) day period and provides written notice
thereof to Tenant; or (iii) if Landlord shall fail with all due diligence to
continue with such repair and restoration work to completion within 8-months
after the date of the Casualty), then Tenant shall have the right in addition to
all other rights and remedies available at law, in equity, or under this Lease,
to terminate this Lease by giving 30-days prior written notice of its election
so to do to Landlord, provided, however, Tenant’s termination notice shall be
deemed null, void and of no force or effect in the event Landlord substantially
completes such restoration at any time prior to the expiration of the aforesaid
thirty (30) day period and provides written notice thereof to Tenant.
13.5.    Tenant's Obligation to Repair and Restore. Tenant, at its sole cost and
expense, shall be responsible for the repair, replacement and reconstruction of
any Tenant leasehold improvements, Tenant’s Alterations, and Tenant’s Removable
Trade Fixtures. Tenant shall commence the performance of the foregoing repair,
replacement and reconstruction promptly upon delivery to it of possession of
Premises with the Restoration Work completed, and shall diligently prosecute the
same to completion promptly thereafter,

#PageNum#



--------------------------------------------------------------------------------




all such work by Tenant to be completed within a reasonable period of time not
to exceed 240-days following the date on which possession of the Premises shall
be redelivered to Tenant by Landlord. Landlord shall in no event be required to
expend any of its own funds in connection with Tenant’s reconstruction work.
13.6.    Waiver by Tenant. In no event shall Landlord be liable to Tenant and
Tenant hereby waives any and all right of recovery which it might otherwise have
against the Landlord, Common Area Owner, and the Association, and their
respective agents, directors, officers, partners, members, attorneys, employees,
successor and assigns, for any loss or damages whatsoever by reason of any
injury to or interference with Tenant’s business or property, loss of use of the
Premises, any damage or loss not covered by Tenant’s insurance (including
insurance deductibles and insurance that Tenant is required to maintain under
Section 12 above), damage or loss to Tenant’s personal property, merchandise,
inventory, furniture, furnishings, fixtures, trade fixtures, Alterations,
intellectual property, or any other property, or any inconvenience occasioned by
or arising from any such Casualty and the repair and/or restoration thereof to
the Premises and/or the Building, unless such damage or loss is the result of
the negligence or misconduct of Landlord, the Common Area Owner, and/or the
Association, or any of their respective agents, directors, officers, partners,
members, or employees.


14.
ASSIGNMENT, TRANSFER & SUBLETTING.



Except as otherwise expressly provided in this Section 14, Tenant shall not
assign the Lease nor sublet the Premises or any portion thereof without the
prior written permission and consent of Landlord which approval or disapproval
shall not be unreasonably withheld, delayed or conditioned. Any consent by
Landlord once shall not constitute a waiver of the requirement for its consent
to any future subletting or assignment of this Lease. If this Lease or any
interest of Tenant herein is assigned or encumbered or if the whole or any part
of the Premises is sublet after having obtained Landlord's prior written consent
thereto or as a Permitted Transaction (as defined below), Tenant shall
nevertheless remain liable for the full performance of all obligations required
to be performed by Tenant under this Lease and Tenant will require any assignee
to execute and deliver to Landlord an assumption of liability agreement in form
satisfactory to Landlord including, without limitation, an assumption by
assignee of all of the obligations of Tenant and the assignee's ratification of
and agreement to be bound by all of the provisions of this Lease. The acceptance
of rent from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease or consent to the assignment or subletting: of the
Premises.


In the event Tenant shall desire to assign the Lease or sublet the Premises, in
whole or in part, Tenant shall give Landlord not less than thirty (30) days
prior written notice. Such notice shall set forth all pertinent business terms
of the proposed assignment or subletting, as the case may be, as well as, the
name and address of the proposed assignee or subtenant, information as to the
financial condition of the proposed assignee or subtenant and proposed use which
assignee or subtenant desires to make of the Premises. Such notice shall bear
the signature of the proposed assignee or subtenant attesting to its accuracy.
Tenant shall in addition, at Landlord’s request, furnish such other information
as Landlord may reasonably request concerning such proposed assignment or
subletting. Tenant shall reimburse Landlord for Landlord’s reasonable costs of
obtaining mortgagee approval of such request, and Landlord’s reasonable legal
fees and costs, and all other reasonable out-of-pocket costs incurred by
Landlord (currently not less than $850 or such greater amount as may be
reasonable under the circumstances, relative to document review and/or
preparation in connection with the proposed transaction, but in no event greater
than $2,550).


Notwithstanding the above, Tenant may, without the approval of Landlord, assign
the Lease, or any part thereof, or sublease the Premises, in whole or in part,
to: (a) any corporation which has the power to direct Tenant’s management and
operation, or any corporation whose management and operation is controlled by
Tenant; or (b) any corporation a majority of whose voting stock is owned by
Tenant; or (c) any corporation in which or with which Tenant, its corporate
successors or assigns, is merged or consolidated, in accordance with applicable
statutory provisions for merger or consolidation of corporations, so long as the
liabilities of the corporations participating in such merger or consolidation
are assumed by the corporation

#PageNum#



--------------------------------------------------------------------------------




surviving such merger or created by such consolidation; or (d) any corporation
acquiring this Lease and a substantial portion of Tenant’s assets; or (e) any
corporate successor to a successor corporation becoming such by either of the
methods described in subsections (c) or (d). Each of the foregoing is referred
to hereinafter as a “Permitted Transaction”.


Prior to effecting a “Change of Control” (as defined herein), Tenant shall give
Landlord at least fifteen (15) days prior written notice of such Change of
Control and the same shall be considered an assignment of this Lease and unless
otherwise exempt in accordance with the provisions of the following sentence,
Landlord's consent thereto shall be required. Notwithstanding the foregoing, any
"Change of Control" occurring during the term of this Lease shall not be
restricted in any manner and shall not require the Landlord's consent: (a) if
such transaction would have been a Permitted Transaction (not requiring the
Landlord's consent) had the same been effected by an assignment or sublease
instrument alone rather than involving a stock transfer; (b) if the Tenant, the
transferor or the transferee is a corporation, all or any portion of whose
shares are traded and listed on a stock exchange (including the over‑the‑counter
market) (a "public company"); (c) if the transaction is one by which Tenant
becomes or ceases to be a public company; or (d) where the individuals or
entities owning a controlling interest of the Tenant or of the Tenant's parent
company or partnership entity immediately prior to the transaction in question
continue to retain voting control of the Tenant, either directly or through
control of the Tenant's parent company or partnership entity, after the
transaction in question.


15.
LANDLORD'S AND ASSOCIATION’S INTERESTS NOT SUBJECT TO LIENS.

15.1.    Liens, Generally. Tenant shall not create or cause to be imposed,
claimed or filed upon the Premises, the Building, or any other portion of Weston
Town Center, or upon the interest of Landlord or the Association therein, any
lien, charge or encumbrance whatsoever. If, because of any act or omission of
Tenant, any such lien, charge or encumbrance shall be imposed, claimed or filed,
Tenant shall, at its sole cost and expense, cause the same to be fully paid and
satisfied or otherwise discharged of record by bonding or otherwise, and Tenant
shall indemnify, defend, save and hold Landlord harmless from and against, and
reimburse Landlord for, any and all obligations, damages, injunctions, suits,
fines, penalties, demands, claims, costs, expenses, actions, liabilities, suits,
proceedings and losses of whatever nature (including, without limitation,
attorneys' fees and court costs), resulting or on account thereof and therefrom.
In the event that Tenant shall fail to comply with the foregoing provisions of
this Section 15, Landlord shall, in addition to Landlord's other rights and
remedies, have the option of paying, satisfying or otherwise discharging (by
bonding or otherwise) such lien, charge or encumbrance and Tenant agrees to
reimburse Landlord, upon demand and as Additional Rent, for all sums so paid and
for all costs and expenses incurred by Landlord in connection therewith,
together with interest thereon, until paid.
15.2.    Construction Liens. Landlord's interest in the Premises shall not be
subjected to liens of any nature by reason of Tenant's construction, alteration,
repair, restoration, replacement or reconstruction of any improvements on or in
the Premises, including, without limitation, those arising by reason of any
other act or omission of Tenant (or of any person claiming by, through or under
Tenant). All persons dealing with Tenant are hereby placed on notice that such
persons shall not look to Landlord or to Landlord's credit or assets (including,
without limitation, Landlord's interest in the Premises or in Weston Town
Center) for payment or satisfaction of any obligations incurred in connection
with the construction, alteration, repair, restoration, replacement or
reconstruction thereof by, through or under Tenant. Tenant has no power, right
or authority to subject Landlord's or the Association’s interest in the
Premises, the Building or any other portion of Weston Town Center, to any lien
or claim of lien. If a lien, a claim of lien or an order for the payment of
money shall be imposed against the Premises or any improvements thereon, therein
or thereto, on account of work performed, or alleged to have been performed, for
or on behalf of Tenant, Tenant shall, within thirty (30) days after written
notice of the imposition of such lien, claim or order, cause the Premises and
such improvements to be released therefrom by the payment of the obligation
secured thereby or by furnishing a bond or by any other method prescribed or
permitted by law. If a lien is released, Tenant shall thereupon furnish Landlord
with a written instrument of release in form for recording in the office of the
Clerk of the Circuit Court, Broward County, Florida, and otherwise sufficient to
establish the release as a matter of record.

#PageNum#



--------------------------------------------------------------------------------






16.
EMINENT DOMAIN.



In the event the Premises, the Building or any part thereof shall be taken or
condemned for public purposes by any competent authority, except as otherwise
provided herein, the entire compensation awarded therefor shall belong to the
Landlord, without any deduction therefrom for any present or future estate of
Tenant; provided; however, that in the event more than twenty (20%) percent of
the Premises shall be so taken or condemned, then either the Landlord or Tenant
shall have the option of terminating the Lease upon giving to the other written
notice of such election within thirty (30) days after possession of the part
condemned has been taken by proper authorities, whereupon the Term of this Lease
shall be terminated as of the date on which possession is so taken. If neither
Landlord nor Tenant so elects to terminate the Lease, then Landlord at its own
expense shall repair and restore the Premises not affected by the taking to its
former condition as the circumstances will permit so that the remaining premises
constitute a complete architectural unit. If the award is insufficient to pay
for the restoration, Landlord shall be responsible for the remaining cost and
expense of such restoration, provided, however, that Landlord shall in no event
be required to expend any of its own funds for repairs or alterations which
constitute Tenant’s Alterations, Tenant’s Removable Trade Fixtures, and Tenant’s
fixtures. During any period of time that, by reason of such taking or
condemnation, there is any material interference with access to the Premises,
there shall be a fair and equitable abatement of the rent payable hereunder,
taking into account the extent to which Tenant’s operations may thereby be
interfered with. Tenant shall have the right to make any claims allowed by the
laws of the State of Florida against the condemning authority for the following:
(a) the value or cost of its fixtures, equipment and other personalty; (b) its
relocation expenses; and (c) the cost of any leasehold improvements made by
Tenant in and to the Premises less the amount of the Tenant Improvement
Allowance. Notwithstanding anything to the contrary set forth in this Section
16, in the event only one award is given, then Tenant shall have the right to
share in such award relative to the aforesaid claims.


17.
SUBORDINATION & ATTORNMENT.

17.1.    Subordination. Subject to the provisions of this Section 17.1, this
Lease, Tenant's interest hereunder and Tenant's leasehold interest in and to the
Premises, are hereby agreed by Tenant to be and are hereby made junior,
inferior, subordinate and subject in right, title, interest, lien, encumbrance,
priority, and all other respects, to any mortgage or mortgages placed on the
property of which the Premises are a part, without the necessity of the
execution of any further instrument or agreement of subordination on the part of
Tenant. On or prior to the Commencement Date of the Lease, Landlord covenants to
use its best efforts to obtain from each lender the security for whose loan
encumbers the Premises or the Building as of the Execution Date, an executed
nondisturbance agreement assuring Tenant that, notwithstanding any default by
Landlord to the lender or any foreclosure or deed in lieu thereof, Tenant’ s
rights under this Lease shall continue in full force and effect and its
possession of the Premises shall remain undisturbed (including, without
limitation, permission for insurance proceeds and eminent domain awards to be
applied as required hereunder), except in accordance with the provisions of this
Lease, so long as Tenant is not in default hereunder so as to permit Lease
termination. The form and content of such agreement(s) shall be reasonably
acceptable to Tenant. In no event shall such non-disturbance agreement be a
condition of this Lease. Additionally, Tenant shall, upon Landlord’s request,
subordinate this Lease in the future to any first lien placed by Landlord upon
the Premises or the Building with an institutional first mortgagee, provided
that such lender executes a nondisturbance agreement substantially similar in
form and content to that which is required in the first sentence of this
paragraph. Tenant will, upon request of the lienholder, be a party to such an
agreement, and will agree that, if such lienholder succeeds to the interest of
Landlord, Tenant will recognize said lienholder (or successor in interest of the
lienholder) as its landlord under the terms of this Lease.
17.2.    Attornment. Tenant shall and hereby agrees to attorn, and be bound
under all of the terms, provisions, covenants and conditions of this Lease, to
any successor of the interest of Landlord under this Lease for the balance of
the Term of this Lease remaining at the time of the succession of such interest
to such successor. In particular, in the event that any proceedings are brought
for the foreclosure of any mortgage encumbering any or all, or a combination of,
the Premises or the Building, Tenant shall attorn to the purchaser

#PageNum#



--------------------------------------------------------------------------------




at any such foreclosure sale and recognize such purchaser as Landlord under this
Lease, subject, however, to the provisions of Section 17.1 and all of the other
terms and conditions of this Lease. Tenant agrees that neither the purchaser at
any such foreclosure sale nor the foreclosing mortgagee shall have any liability
for any act or omission of Landlord, be subject to any offsets or defenses which
Tenant may have as claim against Landlord or be bound by any advance rents which
may have been paid by Tenant to Landlord for more than the current period in
which such rents come due.


18.
END OF TERM.

18.1.    Surrender of Premises. Tenant shall, on the last day of the Term of
this Lease or upon the sooner termination thereof, peaceably and quietly
surrender and deliver the Premises to Landlord "broom clean" in good order,
condition and repair, reasonable wear and tear and damage by fire or other
casualty excepted, and free and clear of liens and encumbrances. Tenant shall
remove Tenant’s Removable Trade Fixtures, Tenant's goods, effects, personal
property, business and trade fixtures, machinery and equipment, and those of any
persons claiming under Tenant (collectively, "Tenant's Property"). Landlord may
remove any of Tenant's Property not removed at the expiration or other
termination of this Lease without any liability whatsoever to Tenant. Tenant
shall promptly reimburse Landlord upon demand for any expense incurred by
Landlord in connection with such removal.
18.2.    Title to Leasehold Improvements. Upon surrender, or upon the expiration
of the Term or sooner termination of this Lease, whichever shall first occur,
all improvements, installations, fixtures (except Removable Trade Fixtures and
Tenant’s Property), alterations and additions, whether originally constructed
installed, delivered or placed in the Premises by Landlord or Tenant, shall
remain in the Premises as part thereof and as the property of Landlord, and
title thereto shall thereupon, and without further act of either party, vest in
Landlord. However, if requested by Landlord, Tenant shall promptly thereafter
execute and deliver to Landlord such deed or bill of sale as Landlord may
reasonably require, provided that no covenant, warranty or representation of
Tenant shall be contained therein.
18.3.    Holding Over. If Tenant or any other person or party shall remain in
possession of the Premises or any part thereof following the expiration of the
Term or earlier termination of this Lease without an agreement in writing
between Landlord and Tenant with respect thereto, at the option of Landlord, in
addition to any and all other rights and remedies of Landlord, the person or
party remaining in possession shall be deemed to be a tenant at sufferance, and
during any such holdover, the rents payable under this Lease by such tenant at
sufferance shall be one hundred and fifty percent (150%) of the rate or rates in
effect immediately prior to the expiration of the Term or earlier termination of
this Lease. In addition, Tenant agrees to pay monthly all sales taxes assessed
against such increased rent. In no event, however, shall such holding over be
deemed or construed to be or constitute a renewal or extension of this Lease.


19.
ENVIRONMENTAL COMPLIANCE.

19.1.    No Storage or Disposal. Tenant shall not handle, install, store, use,
treat, transport or dispose of, spill or discharge (or knowingly permit or
acquiesce in the handling, installation, storage, use, treatment,
transportation, spilling, discharge or disposal by Tenant, its agents,
employees, independent contractors, or subtenants) on the Premises, the
Building, the Weston Town Center Common Property or any other portions of Weston
Town Center any: (a) asbestos in any form; (b) urea formaldehyde foam
insulation; (c) transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million; or (d) any other chemical, material, air pollutant, toxic pollutant,
waste, or substance which is regulated as toxic or hazardous or exposure to
which is prohibited, limited or regulated by the Resource Conservation Recovery
Act, the Comprehensive and Environmental Response Compensation and Liability
Act, the Hazardous Materials Transportation Act, the Toxic Substances Control
Act, the Clean Air Act, the Clean Water Act or any other federal, state, county,
regional, local or other governmental authority or which, even if not so
regulated, may or could pose a hazard to the health and safety of the occupants
of the Premises, the premises adjacent to the Premises or any other portions of
Weston Town Center; and

#PageNum#



--------------------------------------------------------------------------------




which is either: (i) present in amounts in excess of that permitted or deemed
safe under applicable law; or (ii) handled, installed, stored, used, treated,
transported, spilled, discharged or disposed of in any manner which is
prohibited or deemed unsafe under applicable law. (The substances referred to in
(a), (b), (c) or (d) are collectively referred to hereinafter as "Hazardous
Materials"). The foregoing is not intended to prevent the use of customary
office products customarily used by Tenant, provided that the use, storage and
disposal thereof is in strict compliance with all applicable Cleanup Laws.
19.2.    Cleanup Laws. Tenant shall, at Tenant's own expense, comply with any
presently existing or hereafter enacted laws relating to Hazardous Materials
("Cleanup Laws"). Tenant shall, at Tenant's own expense, make all submissions
to, provide all information to, and comply with all requirements of the
appropriate governmental authority (the "Authority") under the Cleanup Laws.
Should any Authority require that a cleanup plan be prepared and that a cleanup
be undertaken because of the existence of Hazardous Materials which were
handled, installed, stored, used, treated, transported, disposed of, spilled or
discharged in the Building or on the Premises, or on any portion of the Weston
Town Center Common Property or any other portion of Weston Town Center by
Tenant, its agents, employees, independent contractors or subtenants during the
Term of this Lease, Tenant shall, at Tenant's own expense, prepare and submit
the required plans and financial assurances and carry out the approved plans in
accordance with such Cleanup Laws and to Landlord's satisfaction. At no expense
to Landlord, Tenant shall promptly provide all information requested by Landlord
for preparation of affidavits or other documents required by Landlord to
determine the applicability of the Cleanup Laws to the Building, the Premises,
or any such portion of the Weston Town Center Common Property or any other
portion of Weston Town Center, as the case may be, and shall sign the affidavits
promptly when requested to do so by Landlord. Tenant shall indemnify, defend,
save and hold Landlord harmless from and against, and reimburse Landlord for,
any and all obligations, damages, injunctions, suits, fines, penalties, demands,
claims, costs, expenses, actions, liabilities, suits, proceedings and losses of
whatever nature (including, without limitation, attorneys' fees and court
costs), and all cleanup or removal costs and all actions of any kind arising out
of or in any way connected with the handling, installation, storage, use,
treatment, transporting, disposal, spillage or discharge of Hazardous Materials
in the Building or on the Premises, or on any portion of the Weston Town Center
Common Property or any other portion of Weston Town Center by Tenant, its
agents, employees, independent contractors or subtenants during the Lease Term;
and from all fines, suits, procedures, claims and actions of any kind arising
out of Tenant's failure to provide all information, make all submissions and
take all steps required by the Authority under the Cleanup Laws or any other
environmental law. Tenant's obligations and liabilities under this Section 19.2
shall continue so long as Landlord, any of Landlord's Affiliates and/or the
Association remain responsible for Hazardous Materials at the Building, the
Premises, or any portion of the Weston Town Center Common Property or any other
portion of Weston Town Center, that were handled, installed, stored, used,
treated, transported, disposed of, spilled or discharged during the Lease Term
by Tenant, its agents, employees, independent contractors or subtenants. In
addition to and not in limitation of Landlord's other rights and remedies,
Tenant's failure to abide by the terms of this Section 19.2 shall be
restrainable by injunction.
19.3.    Environmental Notices. Each party shall promptly supply the other party
with copies of any notices, correspondence and submissions made by such party to
or received by such party from any governmental authorities of the United States
Environmental Protection Agency, the United States Occupational Safety and
Health Administration, or any other local, state or federal authority that
relates to environmental matters or hazardous waste or substances.
   
20.
DEFAULT.

20.1.    Events of Default. Each of the following events shall be an "Event of
Default" hereunder by Tenant and shall constitute a breach of this Lease:
20.1.1.    If, at anytime during the Term of this Lease, Tenant shall file in
any court, pursuant to any statute of either the United States or of any State,
a petition in bankruptcy or insolvency, or for reorganization or arrangement, or
for the appointment of a receiver or trustee of all or any portion of Tenant's

#PageNum#



--------------------------------------------------------------------------------




property, including, without limitation, its leasehold interest in the Premises,
and such petition is not dismissed within one hundred twenty (120) days of
filing or the Lease is rejected within a earlier period of time, or if Tenant
shall make an assignment for the benefit of its creditors or petitions for or
enters into an arrangement with its creditors.
20.1.2.    If, at any time during the Term of this Lease, there shall be filed
against Tenant, in any courts pursuant to any statute of the United States or of
any State, a petition in bankruptcy or insolvency, or for reorganization, or for
the appointment of a receiver or trustee of all or a portion of Tenant's
property, including, without limitation, its leasehold interest in the Premises,
and any such proceeding against Tenant shall not be dismissed within one hundred
twenty days (120) days following the commencement thereof or the Lease is
rejected within a earlier period of time.
20.1.3.    If Tenant's leasehold interest in the Premises or property therein
shall be seized under any levy, execution, attachment or other process of court
where the same shall not be vacated or stayed on appeal or otherwise within
ninety (90) days thereafter, or if Tenant's leasehold interest in the Premises
is sold by judicial sale and such sale is not vacated, set aside or stayed on
appeal or otherwise within ninety (90) days thereafter.
20.1.4.    If Tenant shall fail to pay, when due, any rents payable hereunder or
portion thereof, or any other sum due to Landlord from Tenant hereunder, and
such failure continues for ten (10) days after Tenant’s receipt of written
notice from Landlord.
20.1.5.    If the Premises or any portion thereof are used or permitted to be
used for any Restricted Uses, or for the conduct of any business or activity not
permitted by this Lease.
20.1.6.    If Tenant removes or attempts to remove Tenant's goods, merchandise
or property from or out of the Premises, other than in the usual and ordinary
course of Tenant's business, without the prior written consent and approval of
Landlord and without having first paid to Landlord all rents which may become
due during the entire Term of this Lease.
20.1.7.    If any assignment or transfer shall be made, attempted to be made or
deemed to be made that is in violation of any of the provisions of this Lease.
20.1.8.    If Tenant shall be in material default of any other term or provision
of this Lease, and Tenant, with respect to a non-monetary default, shall have
failed within thirty (30) days of receipt of Landlord's written notice (or such
shorter time as is expressly provided in this Lease) to correct such default;
provided that if such default is not curable within such thirty (30) day period,
Tenant shall have failed within such thirty (30) day period to begin the
correction of the default or thereafter fails actively and diligently and in
good faith to proceed with and continue the correction of the default until it
shall be fully corrected, but in no event shall such cure period exceed ninety
(90) days in the aggregate.
20.2.    Remedies. If an Event of Default shall occur, then and in addition to
any other rights or remedies Landlord may have under this Lease and at law or in
equity, Landlord shall have the following rights upon no less than three (3)
days written notice to Tenant:
20.2.1.    Without terminating this Lease, to accelerate the whole or any part
of the Gross Rent for the entire unexpired balance of the Term of this Lease,
and any rent so accelerated shall, in addition to any and all installments of
rent already due and payable and in arrears, and/or any other charge, expense or
cost herein agreed to be paid by Tenant which may be due and payable and in
arrears, be deemed due and payable as if, by the terms and provisions of this
Lease, such accelerated rent were on that date payable in advance. The
accelerated rent shall be discounted to its present value at the annual interest
rate established by the Chief Financial Office of the Florida Department of
Financial Services pursuant to Florida Statute, Section 55.03, for the year in
which Landlord elects to accelerate the Gross Rent.

#PageNum#



--------------------------------------------------------------------------------




20.2.2.    After use of appropriate summary process, to enter the Premises, and
without further demand or notice, proceed to distress and have sold the goods,
chattels and personal property there found, to levy the rent, Tenant shall pay
all costs and officer's commissions, including, without limitation, watchmen's
wages and sums chargeable to Landlord, and further including, without
limitation, any sums chargeable according to state law, as commissions to the
constable or other person making the levy, and in such case all costs, officer's
commissions and other charges shall immediately attach and become part of the
claim of Landlord for rent, and any tender of rent without said costs,
commissions and charges made, shall not be sufficient to satisfy the claim of
Landlord.
20.2.3.    After use of appropriate summary process, to re‑enter the Premises
and without further demand or notice, remove all persons and all or any property
therefrom, by summary eviction proceedings or by any suitable action or
proceeding at law, without being liable to indictment, prosecution or damages
therefor, and repossess and enjoy the Premises, together with all alterations,
fixtures, signs and other installations and improvements of Tenant. Upon
recovering possession of the Premises by reason of or based upon or arising out
of a default on the part of Tenant, Landlord may, at Landlord's option, either
terminate this Lease or make such alterations and repairs as may be necessary in
order to relet the Premises and relet the Premises or any part or parts thereof
for the account of Tenant, either in Landlord's name or otherwise, for a term or
terms which may at Landlord's option be less than or exceed the period which
would otherwise have constituted the balance of the Term of this Lease and at
such rents and upon such other terms and conditions as in Landlord's reasonable
discretion may seem advisable and to such person or persons as may in Landlord's
discretion seem best; upon each such reletting all rents received by Landlord
from such reletting shall be applied: first, to the payment of any costs and
expenses of such reletting, including, without limitation, brokerage fees and
attorney fees and all costs of such alterations and repairs; second, to the
payment of any indebtedness other than rent due hereunder from Tenant to
Landlord; third, to the payment of rent due and unpaid hereunder, and the
residue, if any, shall be held by Landlord and applied in payment of future rent
as it may become due and payable hereunder. If such rentals received from such
reletting during any month shall be less than that to be paid during that month
by Tenant hereunder, Tenant shall pay any such deficiency to Landlord. Such
deficiency shall be calculated and paid monthly. No such re‑entry or taking
possession of the Premises or the making of alterations and/or improvements
thereto or the reletting thereof shall be construed as an election on the part
of Landlord to terminate this Lease unless written notice of such intention be
given to Tenant. Landlord shall in no event be liable in any way whatsoever for
failure to relet the Premises or, in the event that the Premises or any part or
parts thereof are relet, for failure to collect the rent thereof under such
reletting. Tenant, for Tenant and Tenant's successors and assigns, hereby
irrevocably constitutes and appoints Landlord as Tenant's and their agent to
collect the rents due and to become due under all subleases of the Premises or
any parts thereof without in any way affecting Tenant's obligation to pay any
unpaid balance of rent due or to become due hereunder. Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach.
20.2.4.    To declare a default hereunder and take possession of the Premises
without any right on the part of Tenant to waive the forfeiture by payment of
any sum due or by other performance of any condition, term or covenant broken.
Whereupon Landlord shall be entitled to recover, in addition to any and all sums
and damages for violation of Tenant's obligations hereunder in existence at such
time, damages for Tenant's default in an amount equal to the amount of the rent
reserved for the balance of the Term of this Lease, as well as all other
charges, payments, costs and expenses herein agreed to be paid by Tenant.
20.2.5.    To terminate this Lease and the term hereby created without any right
on the part of Tenant to waive the forfeiture by payment of any sum due or by
other performance of any condition, term or covenant broken. Whereupon Landlord
shall be entitled to recover, in addition to any and all sums and damages for
violation of Tenant's obligations hereunder in existence at the time of such
termination, damages for Tenant's default in an amount equal to the amount of
the rent reserved for the balance of the Term of this Lease, as well as all
other charges, payments, costs and the expenses herein agreed to be paid by
Tenant.
20.2.6.    In the event the Premises are relet by Landlord, Tenant shall be
entitled to a credit

#PageNum#



--------------------------------------------------------------------------------




against its rental obligations hereunder in the amount of rents received by
Landlord from any such reletting of the Premises less any reasonable costs
incurred by Landlord (not previously reimbursed by Tenant) in connection with
the repossession and reletting of the Premises (including, without limitation,
reasonable attorneys’ fees, brokerage commissions, and any cost of repairs,
alterations and improvements to the Premises). In the event of any termination
of this Lease or repossession of the Premises by Landlord as aforesaid, Landlord
shall use reasonable efforts to relet the Premises at a fair market rental or as
near thereto as is possible under the circumstances then existing so as to
minimize the damages suffered by Landlord and payable by Tenant hereunder.
20.3.    Right of Injunctive Relief. In the event of a breach or threatened
breach by Tenant of any of the terms, covenants, conditions or provisions
thereof, Landlord shall have the right of injunction and the right to invoke any
remedy allowed at law or in equity as if re‑entry, summary proceedings and other
remedies were not herein provided for.
20.4.    Rights Not Exclusive, Additional Remedies. No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy herein or by law provided that each shall be cumulative and in
addition to every other right or remedy given herein or now or hereafter
existing at law or in equity or by statute. Nothing herein contained shall be
construed as precluding the Landlord from having or exercising such lawful
remedies as may be and become necessary in order to preserve the Landlord's
right or the interest of the Landlord in the Premises and in this Lease, even
before the expiration of any notice periods provided for in this Lease, if under
the particular circumstances then existing the allowance of such notice periods
will prejudice or will endanger the rights and estate of the Landlord in this
Lease and in the Premises. Landlord may assign any or all of its enforcement
rights hereunder or in connection herewith to the Association, on an exclusive
or nonexclusive basis, in Landlord’s sole discretion.
20.5.    Notice to Landlord. Landlord shall in no event be in default in the
performance of any of its obligations contained in this Lease unless and until
Landlord shall have failed to commence to perform such obligation within a
reasonable period of time after receipt of written notice from Tenant by
Landlord properly specifying wherein Landlord has failed to perform any such
obligation or shall have failed to proceed thereafter with reasonable diligence
to complete such performance. Notwithstanding the foregoing, if in Tenant’s
reasonable judgment, an emergency (as defined in Section 10.1.2. hereof) shall
exist, Tenant may cure such default without any prior notice to Landlord. If
Landlord has not reimbursed Tenant within thirty (30) days after receipt of
Tenant’s bill, Tenant may deduct the reasonable cost of such expense from the
Gross Rent next becoming due after the expiration of said thirty (30) day
period. The self‑help option given in this Section is for the sole protection of
Tenant, and its existence shall not release Landlord from its obligation to
perform the terms, provisions, covenants and conditions herein provided to be
performed by Landlord or deprive Tenant of any legal rights which it may have by
reason of any such default by Landlord.
20.6.    Landlord’s Lien. Landlord shall have at all times during the Term of
this Lease, a valid lien for all rents and other sums of money becoming due
hereunder from Tenant, upon all goods, wares, merchandise, inventory, furniture,
fixtures, equipment and other personal property and effects of Tenant situated
in or upon the Premises, and such property shall not be removed therefrom
without the approval and consent of Landlord (which shall not be unreasonably
withheld, delayed or conditioned) until all arrearage in rent as well as any and
all other sums of money then due to Landlord hereunder shall first have been
paid and discharged in full. Upon the occurrence of any Event of Default by
Tenant, Landlord may, in addition to any other remedies provided herein or by
law, enter upon the Premises and take possession of any and all goods, wares,
merchandise, inventory, furniture, fixtures, equipment and other personal
property and effects of Tenant situated in or upon the Premises without
liability for trespass or conversion, and sell the same at public or private
sale, with or without having such property at the sale, at which Landlord or its
assigns may purchase, and apply the proceeds thereof, less any and all expenses
connected with the taking of possession and sale of the property, as a credit
against any sums due by Tenant and Tenant agrees to pay any deficiency
forthwith. Alternatively, the lien hereby granted may be foreclosed in the
manner and form provided by law for foreclosure of security interests or in any
other manner and form provided by law. The statutory lien for

#PageNum#



--------------------------------------------------------------------------------




rent, if any, is not hereby waived and the express contractual lien herein
granted is in addition thereto and supplementary thereto.




21.
MISCELLANEOUS.

21.1.    Waiver. One or more waivers of any covenant, term or condition of this
Lease by either party shall not be construed by the other party as a waiver of a
subsequent breach of the same term, covenant or condition. The consent or
approval of either party to or of any act by the other party of a nature
requiring consent or approval shall not be deemed to waive or render unnecessary
consent to or approval of any subsequent similar act.
21.2.    Notices. Any notice required or permitted to be given under this Lease
shall be deemed given if delivered personally to an officer or general partner
of the party to be notified or sent by United States registered or certified
mail, or by national overnight receipted delivery service (e.g. Federal
Express), postage prepaid, return receipt requested, and if to Tenant addressed
to Tenant at 2000 Ultimate Way, Weston, FL 33326, Attn: General Counsel, and if
to Landlord addressed to Landlord at c/o Belmont Investment Corp., 1400 N.
Providence Road, Suite 415, Media, PA 19063, or such other addresses as may be
designated by either party by ten (10) days’ written notice to the other. Except
as otherwise provided in this Lease, every notice, demand, request or other
communication hereunder shall be deemed to have been given, or served and
received upon the earlier to occur of: (i) the date of actual delivery thereof;
or (ii) the first date on which the United States mail or receipted overnight
carrier first attempted to deliver such notice (in the event said carrier is
unable to deliver such notice, or delivery of such notice is refused). Notices
sent via facsimile prior to 5:00 pm (Eastern Time) on any business day are
permitted so long as same day written confirmation of such transmission is
obtained by the sending party and shall be deemed to be received on the date of
transmission, provided that a duplicate notice is sent simultaneously by one of
the other delivery methods permitted herein.
21.3.    Relationship of Parties. Nothing contained in this Lease nor any act or
acts of the parties shall be deemed or construed by the parties hereto or by any
third party to create the relationship of principal and agent or of partnership
or of joint venture or of any association whatsoever between Landlord and
Tenant, other than the relationship of landlord and tenant.
21.4.    Governing Law. The laws of the State of Florida shall govern the
validity, performance and enforcement of this Lease.
21.5.    Savings Clause. The invalidity or unenforceability of any provision of
this Lease shall not affect or impair the validity of any other provision.
21.6.    Headings. The paragraph titles herein are for convenience only and do
not define, limit or construe the contents of such paragraph.
21.7.    Covenant to Bind Successors. It is agreed that the provisions,
covenants and conditions of this Lease shall be binding on the legal
representatives, heirs, successors and assigns of the respective parties hereto.
21.8.    Estoppel Certificate. Each of Landlord and Tenant shall, within ten
(10) days after a request from time to time made by the other party, give a
certification in writing to any person, firm or corporation reasonably specified
by the requesting party stating: (a) that this Lease is then in full force and
effect and unmodified or, if modified, stating the modifications; (b) that, in
the case of Tenant, Tenant is not in default in the payment of rent or any
additional amounts to Landlord or, if in default, stating such default; (c) that
so far as the maker of the certificate knows, the other party is not in default
in the performance or observance of any other covenant or condition to be
performed or observed under this Lease or, if the other party is in

#PageNum#



--------------------------------------------------------------------------------




default, stating such default; (d) that so far as the maker of the certificate
knows, no event has occurred which authorizes, or with the lapse of time will
authorize, the other party to terminate this Lease or, if such event has
occurred, stating such event; (e) that so far as the maker of the certificate
knows, the other party does not have any offsets, counterclaims or defenses or,
if either party has any such offsets, counterclaims or defenses, stating them;
(f) in the case of Tenant, the date to which rent and other amounts payable
hereunder by Tenant have been paid; and (g) any other matters which may be
reasonably requested by the requesting party.
21.9.    Force Majeure. If the performance by either of the parties of its
obligations under this Lease (excluding monetary obligations) is delayed or
prevented in whole or in part by any law, rule, regulation, order or other
action adopted or taken by any federal, state or local governmental authority
(and not attributable to an act or omission of said party), or by any acts of
God, fire or other casualty, floods, storms, explosions, accidents, epidemics,
war, civil disorders, strikes or other labor difficulties, shortages or failure
of supply of materials, labor, fuel, power, equipment, supplies or
transportation, or by any other cause not reasonably within said party's
control, whether or not specifically mentioned herein, said party shall not be
deemed to be in default hereunder with respect thereto unless such party fails
to promptly remedy such lack of performance immediately following the end of
such event of force majeure.
21.10.    Brokerage. Landlord and Tenant hereby represent and warrant to each
other that there is no real estate broker or salesperson involved in this Lease
other than: NONE. If a claim for brokerage or similar fees in connection with
this Lease is made by any broker, salesperson or finder claiming to have dealt
through or on behalf of one of the parties to this Lease, then that party shall
indemnify, defend and hold the other party under this Lease harmless from all
liabilities, damages, claims, costs, fees and expenses whatsoever (including,
without limitation, attorneys' fees and court costs, including those for
appellate matters) with respect to said claim for brokerage or similar fees.
21.11.    Entire Agreement; Amendment. This Lease contains the entire agreement
between the parties and, except as otherwise provided herein, can only be
changed, modified, amended or terminated by an instrument in writing executed by
the parties. It is mutually acknowledged and agreed by Landlord and Tenant that
there are no verbal agreements, representations, warranties or other
understandings affecting the same; and that Tenant hereby waives, as a material
part of the consideration hereof, all claims against Landlord for rescission,
damages or any other form of relief by reason of any alleged covenant, warranty,
representation, agreement or understanding not contained in this Lease.
21.12.    Attorney’s Fees and Costs. In the event it shall become necessary for
either party to employ the services of an attorney to enforce any of its rights
under this Lease, regardless of whether a suit be brought, the non‑prevailing
party shall pay to the prevailing party the prevailing party's attorneys' fees.
Should suit be brought for the recovery of possession of the Premises, or for
rent or any other sums due Landlord under this Lease, or because of the default
of any of Tenant's covenants under this Lease, Tenant shall pay to Landlord all
expenses of such suit and any appeal thereof, including, without limitation,
attorneys' fees.
21.13.    Radon Gas. In accordance with the provisions of Florida Statutes
Chapter 404.29(8), notification is hereby tendered concerning the possible
existence of Radon Gas in or about the Premises. Please be advised that: “Radon
is a naturally occurring radioactive gas that, when it has accumulated in a
building in sufficient quantities, may present health risks to persons who are
exposed to it overtime. Levels of radon that exceed Federal and State guidelines
have been found in buildings in Florida. Additional information regarding radon
and radon testing may be obtained from your County Public Health Unit.”
21.14.    Negotiation and Execution. The furnishing of this Lease by the
Landlord to Tenant shall not be considered an offer to lease, even though
completed in every respect, until and unless the appropriate officers of
Landlord have executed the document. No correspondence or other communication
respecting this Lease shall create any obligation to go forward with this Lease
until the Lease document is fully completed and executed by both the Landlord
and Tenant.

#PageNum#



--------------------------------------------------------------------------------




21.15.    Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS LEASE, NEITHER LANDLORD NOR ANY PRESENT OR FUTURE PARTNER IN OR AFFILIATE
OF LANDLORD, NOR ANY SHAREHOLDER, OFFICER, DIRECTOR, MEMBER, EMPLOYEE OR AGENT
OF ANY CORPORATION THAT IS OR BECOMES A PARTNER IN LANDLORD, SHALL BE PERSONALLY
LIABLE, DIRECTLY OR INDIRECTLY, UNDER OR IN CONNECTION WITH THIS LEASE, OR ANY
DOCUMENT, INSTRUMENT OR CERTIFICATE SECURING OR OTHERWISE EXECUTED IN CONNECTION
WITH THIS LEASE, OR ANY AMENDMENTS OR MODIFICATIONS TO ANY OF THE FOREGOING MADE
AT ANY TIME OR TIMES, HERETOFORE OR HEREAFTER, OR IN RESPECT OF ANY MATTER,
CONDITION, INJURY OR LOSS RELATED TO THIS LEASE OR THE PREMISES, AND ONLY
LANDLORD'S INTEREST IN THE PREMISES (OR PROCEEDS THEREOF) SHALL BE AVAILABLE TO
SATISFY ANY CLAIMS AGAINST LANDLORD; AND THE TENANT AND EACH OF ITS SUCCESSORS
AND ASSIGNEES WAIVES AND DOES HEREBY WAIVE ANY SUCH PERSONAL LIABILITY. For
purposes of this Lease, and any such instruments and certificates, and any such
amendments or modifications, neither the negative capital account of any partner
in Landlord, nor any obligation of any partner in Landlord to restore a negative
capital account or to contribute capital to Landlord or to any other partner in
Landlord, shall at any time be deemed to be the property or an asset of Landlord
or any such other partner (and neither Tenant nor any of its successors or
assignees shall have any right to collect, enforce or proceed against or with
respect to any such negative capital account or a partner's obligation to
restore or contribute).
21.16.    Waiver of Jury Trial. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT'S USE OR OCCUPANCY OF THE PREMISES OR ANY
CLAIM OF INJURY OR DAMAGE.
21.17.    Counterparts. This Lease may be executed in one or more counterparts,
which shall be construed together as one document.
21.18.    Future Development on Weston Town Center Common Property. The parties
acknowledge that the Common Area Owner is currently contemplating the
development and construction of multilevel retail and residential use buildings,
together with parking garages and certain other common facilities and
improvements, on the Weston Town Center Common Property of Weston Town Center
(“Future Development”). The parties agree that nothing contained in this Lease
shall prohibit nor prevent the Common Area Owner from pursuing and constructing
the Future Development and that any construction of the Future Development shall
not unreasonably interfere with Tenant’s business operation, nor with the
Premises, nor interfere with parking on the Weston Town Center Common Property
by Tenant, its employees, guests, invitees and/or licensees. The parties further
agree that the Future Development shall not constitute or be considered as an
eviction or disturbance of Tenant's quiet enjoyment or possession of the
Premises so long as such steps are accomplished without unreasonable disruption
of (i) access to the Premises, (ii) Tenant's business or (ii) the Permitted Use.
21.19.    Easement and Leasehold Appurtenance. The Common Area Owner hereby
agree to grant to Tenant an easement on, over, across, through and below that
certain property, owned by Common Area Owner, as same may be necessary, for the
installation, operation, repair and replacement of private cables, optics,
wires, raceways, relays, and all necessary appurtenances for the furnishing of
information and internet communication connections, and networking (“Information
Technology Facilities”) to run from, and facilitate hookup and connection
between, the Premises and certain properties located at 2000 Main Street,
Weston, Florida, and/or 1830 Main Street, Weston, Florida, and/or 2000 Ultimate
Way, Weston, Florida (“Easement”). Landlord hereby grants to Tenant the right to
connect The Information Technology Facilities from the Easement area to the
Premises, which right shall be a leasehold appurtenance, and which right shall
continue in full force and effect for so long as this Lease, together with any
exercised Option Term, is in effect. The Easement shall be in recordable form
and shall be in substantially the form and substance as attached hereto as
Exhibit D (“Easement Agreement”). All trenching work will be outside the
footprint of the Building, and fiber cable(s) will enter the Building which will
require a bore hole, which will be no greater than 2 inches in

#PageNum#



--------------------------------------------------------------------------------




diameter. The Easement Agreement shall be executed by Common Area Owner, and
joined by Landlord, and thereafter recorded in the Public Records of Broward
County, Florida at the time Information Technology Facilities are ready to be
installed. The Easement Agreement shall be for a term to be commensurate with
the Term of this Lease, together with any exercised Option Term, all as more
particularly set forth in the Easement Agreement. Failure of Landlord to execute
the Easement Agreement and cooperate with Tenant in good faith shall constitute
a default in this Lease by Landlord. In addition to the execution and joinder of
the Easement Agreement, Landlord and Common Area Owner hereby agree to
reasonably cooperate with Tenant and its contractor(s) in their construction and
installation of the Information Technology Facilities within the Easement so as
to not cause harm to, or delay of, the installation of same; and further to take
all actions reasonably requested by Tenant in connection with the Easement and
Tenant’s installation of the Information Technology Facilities, including but
not limited to the granting of additional easements, execution of any permits,
or other documentation which may be reasonably requested or required of them in
order to accomplish the installation of same. Tenant shall pay all costs
associated with the Easement including, without limitation, survey costs,
engineering fees, legal fees, and any costs incurred in running the Information
Technology Facilities, to the Premises including, without limitation,
construction costs, construction plans, engineering fees, and permit fees.
  






[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

#PageNum#



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed as of the Execution Date.




Signed, sealed and delivered            "LANDLORD"
in the presence of:                
TCS-CB, LLC,
A Delaware limited liability company
        
/s/ Maria J. Costigan                    
Print Name: Maria J. Costigan             
    
/s/ Theresa Dunn
    By:/s/Peter A. Mardinly    

Theresa Dunn
Peter A. Mardinly, Vice President







ACKNOWLEDGMENT


COMMONWEALTH OF PENNSYLVANIA
)

) SS:
COUNTY OF DELAWARE
)



The foregoing instrument was acknowledged before me this ___25th__ day of
_____July_____________, 2012, by Peter A. Mardinly, Vice President of TCS-CB,
LLC, a Delaware limited liability company, who is personally known to me or has
produced _____________________________________ as identification.
                                


/s/ Steven J. Harner______________________
NOTARY PUBLIC
Print Name:_Steven J. Harner______________
Commission Exp.: _______________________
Commission No.:_________________________




                

#PageNum#



--------------------------------------------------------------------------------




"TENANT"
Signed, sealed and delivered
in the presence of:
The Ultimate Software Group, Inc.,

a Delaware corporation
/s/ Doretta Martone Knoerr
        doing business in Florida as

US Group (DE), Inc.
Print Name: Doretta Martone Knoerr     
By:     /s/ Robert Manne         
Name:Robert Manne         
/s/ Crystal Schaffer
        Title:     Vice President         

Print Name: Crystal Schaffer         






    
ACKNOWLEDGMENT


Individual


STATE OF Florida
)

) SS:
COUNTY OF _Broward_____________
)



The foregoing instrument was acknowledged before me this 25 day of July , 2012,
by _Robert Manne__________________, as Vice President of Ultimate Software
Group, Inc., a Delaware corporation, who is personally known to me or has
produced                  as identification.


_/s/ Doretta Martone Knoerr______________
NOTARY PUBLIC
Print Name: ____________________________
Commission Exp.: _______________________
Commission No.: ________________________
























[Signatures continued on the following page]

#PageNum#



--------------------------------------------------------------------------------




Signed, sealed and delivered            "COMMON AREA OWNER"
in the presence of:                
WESTON COMMON AREA, LLC
a Florida limited liability company
/s/ Maria J. Costigan                    
Print Name: Maria J. Costigan             
    
/s/ Theresa Dunn
    By:/s/Peter A. Mardinly    

Theresa Dunn
Peter A. Mardinly, Vice President









ACKNOWLEDGMENT


COMMONWEALTH OF PENNSYLVANIA
)

) SS:
COUNTY OF DELAWARE
)



The foregoing instrument was acknowledged before me this __25______ day of
________July__________, 2012, by Peter A. Mardinly, Vice President of Weston
Common Area, LLC, a Florida limited liability company, who is personally known
to me or has produced as identification.


/s/ Steven J. Harner______________________
NOTARY PUBLIC
Print Name:_Steven J. Harner______________
Commission Exp.:________________________
Commission No.:_________________________

#PageNum#



--------------------------------------------------------------------------------




EXHIBIT A
WESTON TOWN CENTER SITE PLAN


[phase7.jpg]

#PageNum#



--------------------------------------------------------------------------------




EXHIBIT B
FLOOR PLAN OF BUILDING (1ST AND 2ND FLOOR)


[phase7b.jpg]

#PageNum#



--------------------------------------------------------------------------------






EXHIBIT C
WESTON TOWN CENTER RULES AND REGULATIONS


The following are the Rules and Regulations of Weston Town Center and, as
indicated, shall be applicable to the use and operation of the Weston Town
Center Common Property and to the use, occupancy and operation of all Buildings
within Weston Town Center:


1.     Access. Tenant shall not obstruct any elevators, vestibules, stairways,
corridors, halls, sidewalks, passages, exits, entrances, roadways, truck ways,
loading docks, package pick‑up stations, or pedestrian sidewalks or ramps within
any Building or any other portion of Weston Town Center. No sidewalk or walkway
shall be used for other than pedestrian travel. No person shall use any roadway,
sidewalk, or walkway, except as a means of egress or ingress to retail or
commercial establishments or residential areas or automobile parking areas
within Weston Town Center, or adjacent public streets. Such use shall be in an
orderly manner, and in accordance with the directional and other signs or
guides. Roadways shall not be used for parking or stopping, except for the
immediate loading or unloading of passengers.


2.     Advertising. Tenant shall not: (i) conduct any fire, bankruptcy, auction
or "Going Out of Business" sale (whether real or fictitious), nor shall Tenant
represent or advertise that it regularly or customarily sells merchandise at
"manufacturer's or distributor's discount", "wholesale," "warehouse," or other
than at "retail" prices; (ii) use, or permit to be used, the Premises, the
sidewalks or other portions of the Weston Town Center Common Property for
solicitation or for the sale or display of any merchandise or for any other
business, occupation or undertaking, or for outdoor public meetings, circuses or
other entertainment of any kind (except for promotional activities in
cooperation with the Landlord); (iii) use or permit to be used any sound
broadcasting or amplifying device which can be heard outside of the Premises; or
(iv) use or permit to be used any flashing, beacon, strobe, chaser or other form
of special attention‑getting lighting which may be visible from the exterior of
the Premises. Tenant shall not park any trailer, truck or other vehicle in
Weston Town Center at any time for the purpose of advertising or promoting
Tenant's business. Upon Landlord's request, Tenant shall cease any advertising
by Tenant which uses or employs or references the name of Weston Town Center or
any derivative thereof and which, in Landlord's reasonable opinion, tends to
adversely impact or impair the reputation of Weston Town Center or Landlord.


3.    Illumination of Signs. The illumination of Tenant’s signs shall be
controlled by Landlord during such hours as may be reasonably designated by
Landlord.


4.     Solicitation, Etc. Tenant shall not, and shall not permit any third
parties to, solicit business or engage in any promotional activities or
distribute any handbills or other promotional or advertising materials of any
kind within the Premises or any other portion of Weston Town Center (except
within the Premises and then only to the extent such advertising materials or
promotional activities are intended solely to promote sales of the items sold
within the Premises and are not also intended to promote or publicize any
business or attraction not located within Weston Town Center), nor shall Tenant
engage or permit any third parties to engage, in any sales or promotional
practices within the Premises or any other portion of Weston Town Center. Tenant
shall not, and shall not permit any third parties to, solicit for or distribute
any promotional or advertising materials or engage in any promotional
activities, which are intended to, or which may have the effect of encouraging
customers of Tenant to attend, shop at, or order merchandise from any store,
business, attraction or other location not contained within Weston Town Center,
without Landlord's prior written consent, which consent Landlord may withhold in
its sole and absolute discretion. Tenant shall not solicit membership in or
contributions for any organization, group, association or any other purpose, or
permit any other third parties to do the same anywhere in the Premises or any
portion of Weston Town Center, without Landlord's prior written consent, which
consent Landlord may withhold in its sole and absolute discretion. Canvassing,
soliciting, and peddling within the Premises and within any other portion of
Weston Town Center is prohibited, and Tenant shall cooperate to prevent the
same. In addition to the foregoing, neither Tenant nor Weston Town Center
employees or agents shall, in or on any part of Weston Town Center:



#PageNum#



--------------------------------------------------------------------------------




A.
Engage in any conduct that might tend to interfere with or impede the use of any
of the Weston Town Center Common Property by any customer, business invitee,
employee, or tenant of Weston Town Center, create a disturbance, attract
attention, or harass, annoy, disparage, or be detrimental to the interest of any
of the retail, commercial or residential (if any) establishments within Weston
Town Center.



B.
Throw, discard, or deposit any paper, glass, or extraneous matter of any kind,
except in a designated trash receptacle, or create litter hazards of any kind.



C.
Use any sound making device of any kind or create and produce in any manner
noise or sound that is annoying, unpleasant or distasteful to any other tenant,
occupant, or adjacent resident.



D.
Deface, damage, or demolish any sign, light standard or fixture, landscaping
material, or other improvement within Weston Town Center, or the property of
customers, business invitees, or employees situated within Weston Town Center.



5.     Parking. Tenant, and Tenant's employees and customers shall not use any
automobile parking areas except for the parking of motor vehicles during the
period of time the occupant(s) of such motor vehicles are working in or
customers or business invitees of retail or commercial establishments within
Weston Town Center. Usage of parking spaces shall be in common with all other
tenants of the Building or of Weston Town Center, and their employees, agents,
invitees and guests. Additionally, Tenant's employees, agents, invitees and
guests shall abide by all posted roadway signs on or about the parking
facilities and all motor vehicles shall be parked in an orderly manner within
the painted lines defining the individual parking spaces. Trailers, trucks or
cars shall not be permitted to remain parked overnight within Weston Town
Center, whether loaded, unloaded or partially loaded. Landlord shall have the
right to tow away any vehicle, at Tenant's expense, which is in violation of
these Rules and Regulations or which is determined by Landlord to be
objectionable, if after written notice to Tenant, Tenant has failed to remove
the same. In the event that Tenant or its employees shall fail, after written
notice, to park in the designated parking areas (in the event any such areas are
hereafter so designated for employee parking as set forth in the Lease),
Landlord, at its option, shall be entitled to charge Tenant Twenty‑Five Dollars
($25.00) per day or partial day per car parked in any area other than the
designated employee parking area. Tenant agrees that parking lots contained
within Weston Town Center shall be managed by Landlord; and that Landlord may
prohibit Tenant and Tenant's employees from parking in such lots if Landlord
deems it advisable to reserve such spaces for retail, commercial and other
customers of Weston Town Center. EMPLOYEE PARKING ON MAIN STREET SHALL BE
STRICTLY PROHIBITED.


6.    Theft or Loss. Tenant shall be responsible for the protection and security
of the Premises and all property therein from robbery, theft, vandalism,
pilferage or other loss. Landlord shall not be responsible for lost or stolen
personal property, equipment or money occurring within the Premises or the
Building, regardless of how or when the loss occurs. Tenant, upon leaving the
Premises at the end of any day, shall see that all windows and exit doors from
the Premises are closed and locked. Tenant shall furnish Landlord with
"after‑hours" emergency telephone numbers, for the sole use of Landlord at its
sole and absolute discretion. Except for emergency purposes, Landlord will use
its best efforts to keep such telephone numbers confidential.


7.    Keys. Landlord shall furnish Tenant (free of charge) with two (2) keys to
each door lock in the Premises. Landlord shall have the right to retain at all
times, and to use in appropriate instances, keys to all doors within and to the
Premises. No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made in existing locks
or the mechanism thereof, without the prior written consent of Landlord, which
consent Landlord may withhold in its own discretion, and unless a duplicate key
is delivered to Landlord. Tenant, upon the expiration or earlier termination of
the Lease, shall deliver to Landlord all keys to all doors in the Premises, and
in the event of a failure of Tenant to do so, Landlord shall have the right to
change any locks in the Premises and charge Tenant for the reasonable cost
thereof.

#PageNum#



--------------------------------------------------------------------------------






8.    Deliveries/Loading/Unloading. All deliveries to the Premises and loading
and unloading of goods shall be done only at the rear entrance(s) to the
Premises, or as may be otherwise determined by Landlord from time to time.


9.    Moving/Equipment. Tenant shall not use any hand trucks or other
material‑handling equipment within the Premises or the Building, within which
the Premises is located, except those equipped with rubber tires and side
guards. Any damage to the Premises, said Building or any other portion of Weston
Town Center arising out of the movement of any equipment, furniture or other
property, shall be repaired by Tenant at its sole expense.


10.    Equipment/Vibration. Landlord shall have the right to prescribe the
weight, size and location of all equipment, materials, furniture or other
property brought into the Premises, and the Building. Landlord shall also have
the right to require all such items to be moved into and out of said Building or
the Premises only at such times and in such manner as Landlord shall direct in
writing; provided, however, movement of Tenant's property into and out of the
Premises of said Building are entirely at the risk and responsibility of Tenant.
Tenant shall not place a load upon any floor which exceeds the designed load per
square foot or the load permitted by law. Heavy objects shall stand on such
platforms as may be necessary to properly distribute the weight thereof.
Business machines and mechanical equipment which cause noise or vibration that
may be transmitted, felt or heard outside the Premises, shall be placed and
maintained by Tenant at Tenant's expense, on vibration eliminators or other
similar devices.


11.    Installation of Services/Roof. Except for telephone, computers and fax
equipment installed wholly within the Premises and intended solely to support
Tenant's business on the Premises, Tenant shall not install any signal,
communications, telegraphic, telephonic, burglar alarm or similar services
within the Premises, or any part of the Building, without Landlord's prior
written approval, and Tenant shall comply with all reasonable limitations or
restrictions imposed by Landlord in connection with the installation thereof any
such work, if approved by Landlord, shall be done at Tenant's sole cost and
expense. Tenant shall not go onto the roof of any Building for any reason
without Landlord's prior written approval, which approval Landlord may withhold
in its sole and absolute discretion.


12.    Antennas, Etc. Tenant shall not install any radio or television antenna,
loudspeaker or other device on the roof or exterior walls of the Premises or the
Building or any other portion of Weston Town Center. Tenant shall not interfere
with radio or television broadcasting or reception from or within Weston Town
Center or any property located within the general vicinity of Weston Town
Center.


13.    Exterior Appearance. Tenant shall not place or install any show cases,
awnings, window coverings, shades, lighting, signs, canopies, or any other item
or article, in front of or affixed to any part of the exterior of the Premises
or the Building or any other portion of Weston Town Center which would affect
the visual appearance of same, without Landlord's prior written consent, which
consent Landlord may withhold in its sole and absolute discretion.


14.    Restrooms. The restrooms, toilets, urinals, wash bowls and other bathroom
facilities and apparatus shall not be used for any purpose other than that for
which they were constructed, and no foreign substances of any kind whatsoever
shall be disposed of therein. All expenses of repair or replacement due to any
breakage, stoppage or damage of any bathroom facilities or related sanitary
sewer lines in the Premises shall be borne exclusively by Tenant.


15.    Fire‑Retardant Materials. All paneling or other wood products not
considered furniture which Tenant shall install in the Premises shall be of
fire‑retardant materials. Prior to the installation of any such materials,
Tenant shall submit to Landlord a satisfactory (in the reasonable opinion of
Landlord) certification of such materials' fire‑retardant characteristics.


16.    Landlord's Right. Landlord shall have the right, but not the obligation,
to remove or exclude from or

#PageNum#



--------------------------------------------------------------------------------




to restrain (or take legal action to do so) any unauthorized person from, or
from coming upon, Weston Town Center or any portion thereof, and to prohibit,
abate, and recover damages arising from any unauthorized act, whether or not
such act is in express violation of these Rules and Regulations or of this
Lease.


17.    Compliance. Tenant shall be responsible for the compliance by its
employees and agents with the foregoing Rules and Regulations, and, with respect
to Tenant's customers, invitees and guests, Tenant shall exercise due diligence
in the enforcement and observation of these Rules and Regulations.


18.    Waiver. No release or waiver by Landlord of any provisions herein shall
be enforceable by Tenant unless in writing and executed by Landlord. The failure
by Landlord to insist upon the strict performance of any of the terms or
provisions hereof shall not be deemed a waiver of any rights or remedies of
Landlord or a waiver of any subsequent violation or failure of compliance with
these Rules and Regulations.


19.    Amendment. Landlord shall have the right to promulgate additional Rules
and Regulations or amend or rescind any of the foregoing Rules and Regulations
from time to time as Landlord in its sole and absolute discretion deems
suitable, including, without limitation, for the safety, care and cleanliness of
Weston Town Center and the conduct of a first class retail
shopping/commercial/residential district. Tenant shall comply with all new or
amended Rules and Regulations upon receipt of written notice of the same from
Landlord.


20.    Consent. Whenever any consent or approval of Landlord is required
pursuant to these Rules and Regulations, such consent shall be in writing and
shall be given or withheld by Landlord in accordance with the standards for such
consent or approval as set forth in this Lease, said consent or approval not to
be unreasonably withheld.


21.    Conflict with Lease. These Rules and Regulations are in addition to and
shall not be construed to in any way modify or amend the terms, provisions,
agreements, covenants and conditions of this Lease. In the event of any conflict
between the Rules and Regulations and this Lease, the terms and provisions of
this Lease shall prevail.


22.    Association Declaration and Rules. These Rules and Regulations are in
supplement to, and not in derogation of, the Association Declaration. In the
event of conflict between these Rules and Regulations and the Association
Declaration, the more restrictive shall control. Tenant shall comply with the
Association Declaration.


23.    Customers’ Store Entrance. All customers must enter the Premises only at
the front entrance(s) to the Premises, or as may be otherwise determined by
Landlord from time to time.


24.     Sign Criteria. Tenants are encouraged to have window displays, however,
no signage shall be affixed to the window. Any hang-down signs, etc. shall not
be less than eighteen (18) inches from the store front window of the Premises.

#PageNum#



--------------------------------------------------------------------------------




EXHIBIT D
EASEMENT AGREEMENT


See Attached





#PageNum#

